     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 1 of 69
                                                  USDCSDNY             :   .. ~"'
                                                                                    ~

                                                                                        --~';;,;
                                                  DOClll\~"f~t-IT

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------x
ANTHONY MEDINA,
                                                   15-cv-1955(LAP)
                       Plaintiff,
                                                  OPINION AND ORDER
v.

LUCY BUTHER, et al.,

                       Defendants.
----------------------------------------x
LORETTA A. PRESKA, Senior United States District Judge:


     Before the Court is Plaintiff Anthony Medina's

("Plaintiff," "Medina" or "Mr. Medina") Notice of Motion for an

Order for Fees and Damages Related to Contempt (the "Fee

Motion"), dated Feb. 27, 2019 [dkt. no. 409], for entry of an

order for attorney's fees, costs, and damages awarded pursuant

to the Court's Opinion and Order (the "2019 Order"), dated Feb.

13, 2019 [dkt. no. 407], finding Defendant 1 in civil contempt for


1 The Court notes that Plaintiff moved for civil contempt against
"Defendants," (see Motion for Contempt (the "Civil Contempt
Motion"), dated June 21, 2018 [dkt. no. 284], at 1), that is,
the Defendants listed in the First Amended Complaint, dated Nov.
6, 2015 [dkt. no. 36], the operative complaint at that time.
Despite the fact that both sides filed papers with respect to
"Defendants," (see, e.g., Civil Contempt Motion at 1;
Defendants' Memorandum of Law in Opposition to Plaintiff's
Motion for Contempt, dated Aug. 3, 2018 [dkt. no. 341], at 1),
the Parties litigated the contempt motion only with respect to
Defendant New York State Department of Corrections and Community
Supervision ("DOCCS").   Indeed, neither party argued that any
individual Defendant should or should not be held in contempt.
In the 2019 Order granting the Civil Contempt Motion, the Court
began with:
     Before the Court is Plaintiff Anthony Medina's
      ("Plaintiff," "Medina" or "Mr. Medina") (continued)


                                     1
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 2 of 69




its willful noncompliance with the effective pain treatment

portion of the Court's Memorandum and Order (the "2017 Order"),




      (continued) Motion for Contempt (the "Civil Contempt
      Motion"), dated June 21, 2018 [dkt. no. 284], to hold
      the New York State Department of Correction[s] and
      Community Supervision ("DOCCS") in contempt for
      violating the Court's Memorandum and Order, dated Feb.
      3, 2017 [dkt. no. 159] (the "2017 Order").
(2019 Order at 3.)   Later, however, the Court wrote,
"[a]gain, DOCCS medical personnel willfully denied Mr.
Medina effective pain medication."     (Id. at 59; see also,
e.g., id. at 60.)   Moreover, in the 2019 Order's
Conclusion, the Court wrote that "Plaintiff Medina's Civil
Contempt Motion [dkt. no. 284] against DOCCS personnel for
failing to comply with the effective pain treatment portion
of the 2017 Order is granted."    (Id. at 91-92.)   The Court
now clarifies that "DOCCS medical personnel" and "DOCCS
personnel" means DOCCS and not any individual Defendant.
As was clear from the 2019 Order, the actions and inactions
that resulted in the finding of contempt were Department-
wide, and findings of contempt or sanctions against a
corrections department or corrections management
organization are not unknown.    See, e.g., Balla v. Idaho
State Bd. of Correction, 119 F. Supp. 3d 1271, 1284 (D.
Idaho 2015); Kelly v. Wengler, 979 F. Supp. 2d 1104, 1108
 (D. Idaho 2013), aff'd, 822 F.3d 1085 (9th Cir. 2016).     The
Court notes that Plaintiff has recently filed a Second
Amended and Supplemental Complaint, naming new Defendants.
 (Plaintiff's Second Amended and Supplemental Complaint
 ("SAC"), dated Aug. 21, 2019 [dkt. no. 447].)    Plaintiff
may, if he wishes, move for an order of civil contempt
against any individual Defendant, thereby "providing [him
or her] adequate notice, and thus an opportunity to present
a defense." SerVaas Inc. v. Mills, 661 F. App'x 7, 10 (2d
Cir. 2016).    The Court may then "make such findings and
order such relief (including contempt sanctions) as it
deems appropriate based on the full record then before it"
against any individual Defendant.    Id. As always, any and
all Defendants are "able to appeal any adverse decision."
Id. Accordingly, except for the titles of some of the
parties' filings, any reference to "Defendants" on these
motions is made singular herein to refer only to Defendant
DOCCS.

                                    2
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 3 of 69




dated Feb. 3, 2017 [dkt. no. 159].       Plaintiff's Fee Motion [dkt.

no. 409] is granted to the extent stated below.

I . BACKGROUND

     This action began on March 12, 2015, when Plaintiff filed a

complaint alleging, among other things, violations of his civil

rights under 42 U.S.C. § 1983 ("Section 1983").         (See Complaint,

dated Mar. 12, 2015 [dkt. no. 2], at 1.)        The Court assumes

familiarity with the underlying facts relevant to resolving the

instant motion, which are set forth in the 2017 Order and 2019

Order.

     In short, on February 3, 2017, the Court issued the 2017

Order, granting "Plaintiff's request for a preliminary

injunction [dkt. no. 43] pursuant to Fed. R. Civ. P. 65" and

"order[ing] Defendant[], during the pendency of this action:"

     1) to reinstate Plaintiff's prescription of
     Tramadol/Ultram, or an alternate, but equally
     effective, pain medication immediately;
     2) to dim or turn off Plaintiff's overhead light in
     accordance with past accepted requests for the
     reasonable accommodation regardless of his housing
     facility and unit; and, when a housing unit and/or
     facility has both cells facing windows and cells not
     facing windows, to house Plaintiff in a cell which
     does not face a window or to tint the window; [and]
     3) to provide Plaintiff with a closed circuit
     television ("CCTV") and/or documents in 32 font print
     before and during any disciplinary hearing and ensure
     that he can use them.
(2017 Order at 54.)




                                    3
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 4 of 69




     On June 21, 2018, Plaintiff moved for a finding of civil

contempt against Defendant for Defendant's failure to abide by

the 2017 Order.    (See Civil Contempt Motion at 1.)

Specifically, Plaintiff requested the following relief:

     a) Monetary damages to Plaintiff for his unnecessary
     pain and suffering;
     b) Coercive fines to compel future obedience with [the
     2017 Order];
     c) Plaintiff's health care to be transferred to an
     independent pain management specialist for the
     duration of the instant litigation; [and]
     d) Plaintiff's reasonable attorney['s] fees and costs
     for the prosecution of this contempt motion and
     proceeding.
(Id. at 2.)

     On February 13, 2019, the Court issued the 2019 Order,

granting the portion of Plaintiff's Civil Contempt Motion

concerning Defendant's "fail[ure] to comply with the effective

pain treatment portion of the 2017 Order," denying "[t]he

portions of the Civil Contempt Motion addressed to tinted

windows," and noting that "the portion addressed to CCTV use was

withdrawn" by Plaintiff.     (2019 Order at 90, 92.)


     The Court found that coercive sanctions were no longer

appropriate because Plaintiff had already been released from

custody.   (Id. at 89.)    However, "[i]n order to remedy the non-

compliance," the Court found Plaintiff was entitled to an award

of compensatory damages "for the pain and other discomfort he




                                    4
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 5 of 69




suffered as a result of the non-compliance."             (Id. at 92.)     The

Court also found that Plaintiff's counsel, Amy Jane Agnew, Esq.,

was entitled to "the fees and costs of prosecuting the Civil

Contempt Motion."       (Id.)   The Court instructed "[c]ounsel [to]

confer as to the amount of damages to be awarded for pain and

suffering and the amount of attorney's fees and costs to be

awarded and [to] inform the Court by letter no later than

February 27, 2019 as to the status of such discussions."                (Id.)


        On February 27, 2019, Plaintiff moved for entry of an order

for attorney's fees, costs, and damages awarded pursuant to the

2019 Order.       (Fee Motion at 1.)        Specifically, Plaintiff seeks

$478,365 in attorney's fees,      2   $59,763.82 in costs,    (Agnew Reply

Deel.    ~   50), and $150,000 "in compensatory damages for his pain,


2 Ms. Agnew is a "solo practitioner through the Law Office of Amy
Jane Agnew, P.C."   (Declaration of Amy Jane Agnew in Support of
Plaintiff's Motion for Fees, Costs and Damages Related to
Contempt Proceedings ("Agnew Mem. Deel."), dated Feb. 27, 2019
[dkt. no. 413], ~ 2.)   Six law students (Mr. Brian McGrath, Ms.
Kara Somerstein, Ms. Annabel Pollioni, Mr. Robert Price, Mr.
Robert Beecher, and Ms. Sarah Matchett (collectively, the
"Student Law Clerks") and one paralegal (Ms. Molly Curran)
worked with Ms. Agnew on the Civil Contempt Motion and related
proceedings.   (Id. ~~ 14, 17; Reply Declaration of Amy Jane
Agnew in Support of Plaintiff's Motion for Fees, Costs and
Damages Related to Contempt Proceedings ("Agnew Reply Deel."),
dated June 28, 2019 [dkt. no. 428], ~~ 40-46.)   Ms. Agnew, the
Student Law Clerks, and Ms. Curran are referred to herein as
"Ms. Agnew's Team." Plaintiff submits that he is entitled to
fees for Ms. Agnew's legal services (at an hourly rate of $500
for 736.91 total hours), the Student Law Clerks' services (at an
hourly rate $125 for 589 total hours), and Ms. Curran's services
(at an hourly rate of $125 for 204.93 total hours).
(Plaintiff's Memorandum of Law in Support of an (continued)


                                        5
          Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 6 of 69




suffering and garden variety emotional distress," (Pl. Mem. at

13) . 3

          On June 14, 2019, Defendant's filed its opposition.

(Defendants' Memorandum of Law in Opposition to Plaintiff's

Motion for Attorney's Fees, Costs and Damages ("Def. Opp."),

dated June 14, 2019 [dkt. no. 425] .)           On June 28, 2019,

Plaintiff filed his reply.           (Pl. Reply.)    On July 2, 2019,

Defendant requested leave to file a sur-reply.              (Letter Motion

for Leave to File Sur-Reply or to Strike Portions of Plaintiff's

Reply in Support of Plaintiff's Motion for Attorney's Fees,

Costs and Compensatory Damages ("Def. Sur-Reply Request"), dated

July 2, 2019 [dkt. no.         431] .)   On July 3, 2019, the Court

granted Defendant's request.             (Order ("Sur-Reply Order"), dated




 (continued) Award for Attorney Fees, Costs and Damages Related
to the Order Finding Defendants in Contempt ("Pl. Mem."), dated
Feb. 27, 2019 [dkt. No. 414], at 5, 11; Plaintiff's Reply
Memorandum of Law in Support of Motion for Attorney's Fees,
Costs and Compensatory Damages ("Pl. Reply"), dated June 28,
2019 [dkt. no. 429], at 14; Supplemental Declaration of Amy Jane
Agnew in Support of Plaintiff's Motion for Fees, Costs and
Damages Related to Contempt Proceedings ("Agnew Second Supp.
Deel."), dated Aug. 22, 2019 [dkt. no. 448], tt 2, 4, 6.)
Plaintiff further submits that he is entitled to attorney's fees
for Ms. Agnew's travel time (at an hourly rate of $250 for 37.3
total hours), the Student Law Clerks' travel time (at an hourly
rate of $62.50 for 19.5 total hours), and Ms. Curran's travel
time (at an hourly rate of $62.50 for 2 total hours).   (Pl. Mem.
at 11; Agnew Second Supp. Deel. tt 3, 5, 7.)   These hours total
$478,365 in requested attorney's fees.
3 The Court notes that Ms. Agnew adjusted some of the amounts

sought by Plaintiff throughout her various declarations; these
numbers reflect Plaintiff's final requested amounts.


                                          6
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 7 of 69




July 3, 2019 [dkt. no. 433] .)     On July 19, 2019, Defendant filed

its sur-reply.    (Defendants' Sur-Reply Memorandum of Law in

Opposition to Plaintiff's Motion for Attorney's Fees, Costs and

Damages   ("Def. Sur-Reply"), dated July 19, 2019 [dkt. no. 437].)

This Order follows.

II. LEGAL STANDARD

     As the Court of Appeals held in Weitzman v. Stein, "the

sanctions for civil contempt serve two purposes: to coerce

future compliance and to remedy any harm past noncompliance

caused the other party."     98 F.3d 717, 719 (2d Cir. 1996)

(citing United States v. United Mine Workers of America, 330

U.S. 258, 302-04 (1947)).     Put simply, "[c]ivil contempt

sanctions must be remedial and compensatory rather

than punitive."    Broker Genius Inc. v. Seat Scouts LLC, No. 17-

Cv-8627(SHS), 2019 WL 2462333, at *2 (S.D.N.Y. June 13, 2019)

(internal quotation marks and citations omitted).


     "When a contempt sanction is compensatory, some proof of

loss must be present and the sanction should correspond at least

in some degree with the amount of damages."        Mattina v. Saigon

Grill Gourmet Rest., Inc., No. 08 Civ. 3332(DC), 2009 WL 323507,

at *8 (S.D.N.Y. Feb. 4, 2009)     (internal quotation marks and

citations omitted); see also Rick v. Buchansky, No. 82 Civ.

3906(RJW), 2001 WL 936293, at *5 (S.D.N.Y. Aug. 16, 2001)          ("As

to the remedial nature of sanctions,      'once the plaintiff has


                                    7
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 8 of 69




proved that he has suffered harm because of a violation of the

terms of an injunction, compensatory damages are appropriate.'"

(quoting Vuitton et Fils S.A. v. Carousel Handbags, 592 F.2d

126, 130 (2d Cir. 1979))).     "The Court has broad discretion to

design a remedy that will bring about compliance."         Mattina,

2009 WL 323507, at *8.     "Because the object is to 'make

reparation to the injured party and restore the parties to the

position they would have held had the injunction been obeyed[,')

a district court 'is not free to exercise its discretion and

withhold an order in civil contempt awarding damages, to the

extent they are established.'"      Cardell Fin. Corp. v.

Suchodolski Assocs., Inc., No. 09 Civ. 6148       (VM)   (MHD), 2012 WL

12932049, at *61 (S.D.N.Y. July 17, 2012), report and

recommendation adopted, 896 F. Supp. 2d 320 (S.D.N.Y. 2012)

(quoting Vuitton et Fils S.A., 592 F.2d at 130).


      "Compensatory sanctions may include an award of attorneys'

fees and costs if the Court finds willful violation."          Jolen,

Inc. v. Kundan Rice Mills, Ltd., No. 19-CV-1296(PKC), 2019 WL

2949988, at *3 (S.D.N.Y. July 9, 2019).       But see Jacobs v.

Citibank, N.A., 318 F. App'x 3, 5 n.3 (2d Cir. 2008)         (noting

that whether willfulness or bad faith is required to order

attorney fees as a sanction for violating a court order

"remain[s) an open one in our Circuit").       The Court of Appeals

has held that "while willfulness may not necessarily be a


                                    8
       Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 9 of 69




prerequisite to an award of fees and costs, a finding of

willfulness strongly supports granting them."           Weitzman, 98 F.3d

at 719.     Indeed, "'a district court, having found willful

contempt, would need to articulate persuasive grounds for any

denial of compensation' of such costs to 'the victim of

contempt."     Skyline Steel, LLC v. PilePro, LLC, No. 13-CV-

8171(JMF), 2018 WL 6025863, at *2 (S.D.N.Y. Nov. 16, 2018)

(quoting Weitzman, 98 F.3d at 719); see also N.Y. State Nat'l

Org. for Women v. Terry, 952 F. Supp. 1033, 1043 (S.D.N.Y. 1997)

("It is well settled in this Circuit that costs, including

reasonable attorney's fees, may be awarded to the party who

prosecutes a contempt motion as an appropriate compensatory

sanction for contumacious behavior.").


       Here, in addition to finding Plaintiff entitled to

compensatory damages, the Court also authorized an award of

attorney's fees and costs in the 2019 Order.           (2019 Order at

92.)     The Court found Defendant's conduct "had been willful,

thus justifying the award."        Fendi Adele S.R.L. v. Burlington

Coat Factory Warehouse Corp., 642 F. Supp. 2d 276, 298           (S.D.N.Y.

2009).     (See, e.g., 2019 Order at 53 (finding Defendant

"willfully attempted to interfere with Mr. Medina's effective

pain treatment").)




                                      9
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 10 of 69




III. DISCUSSION


        A. Application of the PLRA


        Defendant argues that the Prison Reform Litigation Act

    ("PLRA") caps Plaintiff's application for attorney's fees.        4


    (Def. Opp. at 3.)    Plaintiff, of course, disagrees.        (Pl. Mem.

at 2-3; Pl. Reply at 1.)


        "In construing [the PLRA], we begin, as we must, with the

text."      Shepherd v. Goard, 662 F.3d 603, 606 (2d Cir. 2011)

    (citing Global-Tech Appliances, Inc. v. SEB S.A., 563 U.S. 754,

760 (2011)); see also BedRoc Ltd., LLC v. United States, 541

U.S. 176, 183 (2004)       ("[A court's statutory interpretation]

inquiry begins with the statutory text, and ends there as well

if the text is unambiguous.").          The relevant PLRA provision is

42 U.S.C.     §   1997e(d) (3), which states that "[n]o award of

attorney's fees in [a Section 1983 litigation] shall be based on

an hourly rate greater than 150 percent of the hourly rate

established . . . for payment of court-appointed counsel" under

the Criminal Justice Act, 18 U.S.C. § 3006A.            (See Pl. Mem. at

2; Def. Opp. at 3.)




4 Defendant principally relies on case law from the Ninth Circuit
in making its argument.   (See Def. Opp. at 3-4 (citing Webb v.
Ada Cty., 285 F.3d 829 (9th Cir. 2002)). This Court is not
bound by Ninth Circuit precedent.


                                       10
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 11 of 69




     The Court did not find Second Circuit case law directly on

point, and none has been suggested by counsel, that would

prevent it from allowing Ms. Agnew's Team to recoup their usual

fees associated with bringing the Civil Contempt Motion against

Defendant for Defendant's failure to comply with the 2017 Order.

Therefore, although it does not appear that the Court of Appeals

has yet to determine whether the PLRA caps attorney's fees

associated with pre-judgment civil contempt motions, 5 the

statutory text appears to be quite clear.



5 Indeed, there appear to be conflicting holdings concerning the
applicability of the PLRA coming out of courts in this district.
Defendant relies on, but notably miscite, Burks v. Stickney, No.
9:16-CV-0759(FJS/DEP), 2018 WL 582583 (N.D.N.Y. Jan. 29, 2018)
and Gross v. Lunduski, 304 F.R.D. 136 (W.D.N.Y. 2014).    (See
Def. Opp. at 3-4.)  In Burks, the court applied the PLRA fee cap
rate -- which, Defendant failed to mention, was specifically
"requested" by the plaintiff -- to attorney's fees on a motion
for discovery sanctions brought pursuant to Federal Rule of
Civil Procedure 37(d) and the court's inherent power to regulate
litigation.  2018 WL 582583, at *1, *5. Likewise, in Gross, the
plaintiff requested attorney's fees "as permitted by [the] PLRA"
on a motion for discovery sanctions brought pursuant to Federal
Rule of Civil Procedure 37(a) (5) (A). 304 F.R.D. at 164.
However, the Court itself neither applied the PLRA nor decided
on the proper amount of attorney's fees, as Defendant
misleadingly suggests; instead, it merely instructed the parties
to brief plaintiff's request for such fees.   Id.  The Court also
notes that, in dicta, this Court's late colleague Judge Harold
Baer, Jr. once opined that 42 U.S.C. § 1997e(e), the PLRA
provision covering a prisoner's "compensatory damages based only
on mental or emotional injury, . . . may also extend to" motions
for civil contempt for a compensatory fine.   Benjamin v. Kerik,
No. 75 CIV. 3073(HB), 1999 WL 221113, at *5 n.4 (S.D.N.Y. Apr.
14, 1999). However, other courts in this district have found
the PLRA inapplicable.  In Clarkson v. Coughlin, No. 91 Civ.
1792(RWS), 2006 WL 587345, at *3 (S.D.N.Y. Mar. 10, 2006), the
court acknowledged "[i]t is undisputed that (continued)


                                   11
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 12 of 69




     The PLRA only caps fees "directly and reasonably incurred

in proving an actual violation of the plaintiff's rights . . .

under [42 U.S.C. §] 1988 . . . . "       42 U.S.C. § 1997e(d) (1) (A).

The Court therefore agrees with Plaintiff that the attorney's

fees for which he seeks reimbursement are not capped by the PLRA

since no "actual violation of rights" has yet been adjudicated

on the merits.    (Pl. Mem. at 3.)       In fact,   Defendant has

repeatedly argued that "Plaintiff has not prevailed or proven a

violation of his rights."      (Id.)


     The legislative history of the PLRA supports this finding.

"The PLRA, codified in 42 U.S.C. § 1997e, was adopted with 'the

principal purpose of deterring frivolous prisoner lawsuits and

appeals.'"   Morris v. Eversley, 343 F. Supp. 2d 234, 239

(S.D.N.Y. 2004)   (quoting Nicholas v. Tucker, 114 F.3d 17, 19 (2d

Cir. 1997), cert. denied,    523 U.S. 1126 (1998)).        That purpose




 (continued) independent claims under 42 U.S.C. §[ J 1983
. and other such statutes must be exhausted via the grievance
procedure established under [Section 1997e(a) of the] PLRA."
"However," the Clarkson court found that, where "the proposed
order" at issue was "directed purely at motions for contempt or
enforcement of [an earlier] Consent Decree," the PLRA was not
triggered because "the PLRA does not apply to such motions."
Id.; see also Torres v. Walker, 356 F.3d 238, 241, 243 (2d Cir.
2004) ( finding "no reason to apply the PLRA fee cap" in action
in which "judgment was never entered" where "it cannot be said
that [plaintiff's] attorneys' fees were directly and reasonably
incurred in proving an actual violation of his statutory rights"
because parties' stipulation of dismissal "expressly disclaimed
any liability on [defendants'] part for any violation of
[plaintiff's] rights").


                                    12
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 13 of 69




is no way germane to the instant case.           As is made abundantly

clear by the Court's 92-page 2019 Order, Plaintiff's Civil

Contempt Motion was neither frivolous nor sought to resolve the

merits of Plaintiff's underlying "civil rights claim."           Id.

("Section 1997e(d) imposes 'substantial restrictions' on

attorneys' fees that can be awarded to a prisoner-plaintiff who

succeeds on a civil rights claim.            "    (quoting Blissett v.

Casey, 147 F.3d 218, 220    (2d Cir. 1998)       (emphasis added)).


     Put simply, the attorney's fees sought here are an award

"to a victim of contempt," Weitzman, 98 F.3d at 719, issued by

this Court as a result of Defendant's willful noncompliance with

the 2017 Order.    (See, e.g., 2019 Order at 53 (finding Defendant

"willfully attempted to interfere with Mr. Medina's effective

pain treatment").)     The fees are not an award to a prevailing

party in connection with a determination of the merits of a

Section 1983 case.     As such, just because Plaintiff brought a

Section 1983 claim does not mean that the provisions of 42

U.S.C. § 1997e(d) necessarily govern any and all attorney's fees

awards in this case.


    Accordingly, the PLRA fee cap does not apply.


     B. Attorney's Fees

     "The Court has wide discretion in determining whether to

award attorneys' fees and in determining the reasonableness of



                                   13
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 14 of 69




any such award."       Shepherd v. Law Offices of Cohen         &   Slamowitz,

LLP, No. 08 CV 6199(CM) (LMS), 2010 WL 4922314, at *2 (S.D.N.Y.

Nov. 29, 2010)      (citing Arbor Hill Concerned Citizens

Neighborhood Assoc. v. Cty. of Albany, 522 F.3d 182, 190 (2d

Cir. 2008)).       The Court of Appeals has repeatedly "said that

'[t]he most useful starting point for determining the amount of

a reasonable fee is the number of hours reasonably expended on

the litigation multiplied by a reasonable hourly rate.'"                  O.R.

v. N.Y.C. Dep't of Educ., 340 F. Supp. 3d 357, 363 (S.D.N.Y.

2018)     (quoting Arbor Hill, 522 F.3d at 186).          "This calculation

yields a     'presumptively reasonable fee,' which is also referred

to as the 'lodestar.'"        Id.   (quoting Millea v. Metro-North R.R.

Co., 658 F.3d 154, 166 (2d Cir. 2011)).           The "lodestar method"

has "achieved dominance in the federal courts."              Shepherd, 2010

WL 4922314, at *2 (quoting Gisbrecht v. Barnhart, 535 U.S. 789,

801 (2002)).


        "In setting the reasonable hourly rate,           'a court must

determine what a reasonable paying client would be willing to

pay for the legal services, in other words, the appropriate

market rate for counsel over the course of the number of hours

appropriately worked.'"        De La Paz v. Rubin     &   Rothman, LLC, No.

11 Civ. 9625(ER), 2013 WL 6184425, at *10 (S.D.N.Y. Nov. 25,

2013)     (quoting Torres v. City of New York, No. 07 Civ.

3473(GEL), 2008 WL 419306, at *l (S.D.N.Y. Feb. 14, 2008)).


                                       14
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 15 of 69




"Courts are also to consider that a reasonable client wishes to

'spend the minimum necessary to litigate the case effectively.'"

Shepherd, 2010 WL 4922314, at *2 (quoting Arbor Hill, 522 F.3d

at 190).


     A court's determination as to the reasonable hourly rate

"contemplates a case-specific inquiry into the prevailing market

rates for counsel of similar experience and skill to the fee

applicants counsel," which may "include judicial notice of the

rates awarded in prior cases and the court's own familiarity

with the rates prevailing in the district.'"        De La Paz, 2013 WL

6184425, at *10 (quoting Farbotko v. Clinton Cty., 433 F.3d 204,

209 (2d Cir. 2005)).    Courts must keep in mind that reasonable

hourly rates "var[y] by both practice area and location."

Echevarria v. Insight Med., P.C., 102 F. Supp. 3d 511, 516

(S.D.N. Y. 2015)   (citing Arbor Hill,   522 F.3d at 184, 192).        In

addition, the "[h]ourly rate should be current rather than

historic."   Dunn v. Advanced Credit Recovery Inc., No. 11 Civ.

4023(PAE) (JLC), 2012 WL 676350, at *5 (S.D.N.Y. Mar. 1,

2012), report and recommendation adopted, No. 11 Civ. 4023(PAE),

2012 WL 1114335 (S.D.N.Y. Apr. 3, 2012)      (internal quotation

marks and citation omitted).


     In Arbor Hill, the Court of Appeals stated that in

determining what rate a paying client would be willing to pay,



                                   15
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 16 of 69




the district court should assess case-specific considerations,

including the factors enumerated in Johnson v. Georgia Highway

Express, Inc., 488 F.2d 714, 717-19 (5th Cir. 1974), abrogated

on other grounds by Blanchard v. Bergeron, 489 U.S. 87         (1989).

See Arbor Hill, 522 F.3d at 186-90.       The twelve factors

enumerated in Johnson are:


     (1) the time and labor required; (2) the novelty and
     difficulty of the questions; (3) the level of skill
     required to perform the legal service properly; (4)
     the preclusion of employment by the attorney due to
     acceptance of the case; (5) the attorney's customary
     hourly rate; (6) whether the fee is fixed or
     contingent; (7) the time limitations imposed by the
     client or the circumstances; (8) the amount involved
     in the case and the results obtained; (9) the
     experience, reputation, and ability of the attorneys;
     (10) the "undesirability" of the case; (11) the nature
     and length of the professional relationship with the
     client; and (12) awards in similar cases.

Id. at 186 n.3 (quoting Johnson, 488 F.2d at 717-19).


     In addition to the Johnson factors, the Arbor Hill court

ruled that the district court should also consider other

factors, including:


    [T]he complexity and difficulty of the case, the available
    expertise and capacity of the client's other counsel (if
    any), the resources required to prosecute the case
    effectively (taking account of the resources being
    marshaled on the other side but not endorsing scorched
    earth tactics), the timing demands of the case, whether an
    attorney might have an interest (independent of that of his
    client) in achieving the ends of the litigation or might
    initiate the representation himself, whether an attorney
    might have initially acted pro bono (such that a client
    might be aware that the attorney expected low or non-



                                   16
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 17 of 69




     existent remuneration), and other returns (such as
     reputation, etc.) that an attorney might expect from the
     representation.

Id. at 184.

     In Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542 (2010),

"the Supreme Court acknowledged the lodestar approach over

the Johnson factors approach," De La Paz, 2013 WL 6184425, at

*11, reasoning that "the lodestar figure includes most, if not

all, of the relevant factors constituting a reasonable

attorney's fee," Perdue, 559 U.S. at 553 (internal quotation

marks and citation omitted).     The Supreme Court advised that

the Johnson factors could be applied in the "rare circumstances

in which the lodestar does not adequately take into account a

factor that may properly be considered in determining a

reasonable fee."   Perdue, 559 U.S. at 554.


     The Court of Appeals has recently reiterated that "Perdue

    . did not overrule Arbor Hill,, and "the twelve Johnson

factors remain important tools for helping district courts

calculate the lodestar and, in exceptional cases, determining

whether an enhancement or cut to the lodestar is warranted.,,

Lilly v. City of New York, Nos. 17-2823(L)-cv, 17-3000(XAP)-cv,

2019 WL 3806446, at *6 (2d Cir. Aug. 14, 2019); see also, e.g.,

Jin v. Pacific Buffet House, Inc., No. 06-CV-579 (VVP), 2010 WL

2653334, at *2 n.2 (E.D.N.Y. June 25, 2010)       (noting Perdue

"cautions against using a strict Johnson approach as the primary


                                   17
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 18 of 69




basis for determining reasonable attorneys' fees, but nowhere

calls into question the idea of using relevant Johnson factors

in helping to come to a reasonable fee").        Moreover, in

considering "the Arbor Hill and Johnson factors to the extent

there is information in the record," the Court need "not make

findings as to each factor."      O.R., 340 F. Supp. 3d at 365.

While the district court enjoys "considerable discretion . .

in setting a reasonable hourly rate," id. at 363-64 (quoting

Arbor Hill, 522 F.3d at 190), at bottom, "the burden is on the

fee applicant to produce satisfactory evidence . . . that the

requested rates are in line with those prevailing in the

community for similar services by lawyers of reasonably

comparable skill, experience and reputation."         Id. at 363

(quoting Blum v. Stenson, 465 U.S. 886, 895 n.11         (1984)).


     "The other prong of the lodestar equation is the reasonable

hours for which compensation should be awarded."         In re

Arbitration Between Okyere & Houslanger & Assocs., PLLC, No.

1: 12-CV-01463 (JPO) (GWG), 2015 WL 4366865, at *9 (S. D. N. Y. May

28, 2015).   "The Court can exercise its discretion to award fees

for hours that are not excessive, redundant, or otherwise

unnecessary in light of the litigation."        C.B. v. N.Y.C. Dep't

of Educ., No. 18 Civ. 7337     (CM), 2019 WL 3162177, at *9

(S.D.N.Y. July 2, 2019)    (internal quotation marks and citation

omitted); see also O.R., 340 F. Supp. 3d at 367 ("A claimant is


                                    18
      Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 19 of 69




only to be compensated for      'hours reasonably expended on the

litigation.'" (quoting Hensley v. Eckerhart, 461 U.S. 424, 433

(1983))).


      "A party seeking attorneys' fees bears the burden of

supporting its claim of hours expended by accurate, detailed,

and contemporaneous time records."        Echevarria, 102 F. Supp. 3d

at 516.     The records, however, need not specify "the exact

number of minutes spent nor the precise activity to which each

hour was devoted nor the specific attainments of each attorney."

U.S. Football League v. Nat'l Football League, 704 F. Supp. 474,

477   (S.D.N.Y. 1989), aff'd, 887 F.2d 408       (2d Cir. 1989).


      "[T]he presiding Court, with its familiarity with the

proceedings, is afforded considerable discretion and latitude in

assessing," the following:


       [T]he hours expended by counsel and the value of the
      work product of the particular expenditures to the
      client's case. Efforts put into research, briefing and
      the preparation of a case can expand to fill the time
      available, and some judgment must be made in the
      awarding of fees as to diminishing returns from such
      further efforts .... In making this examination, the
      district court does not play the role of an uninformed
      arbiter but may look to its own familiarity with the
      case and its experience generally as well as to the
      evidentiary submissions and arguments of the parties.

In re Arbitration Between Okyere, 2015 WL 4366865, at *10

(quoting DiFilippo v. Morizio, 759 F.2d 231, 235-36 (2d Cir.

1985)); see also O.R., 340 F. Supp. 3d at 367         ("Because



                                     19
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 20 of 69




attorney's fees are dependent on the unique facts of each case,

the resolution of this issue is committed to the discretion of

the district court.n (quoting Clarke v. Frank, 960 F.2d 1146,

1153 (2d Cir. 1992))).


     "The critical inquiry is whether, at the time the work was

performed, a reasonable attorney would have engaged in similar

time expenditures.n     De La Paz, 2013 WL 6184425, at *13

(internal quotation marks and citations omitted).          However,

"[t]he Supreme Court has cautioned that 'trial courts need not,

and should not, become green-eyeshade accountants.'"          O.R., 340

F. Supp. 3d at 367 (quoting Fox v. Vice,       563 U.S. 826, 838

(2011)).     "As a result, a district court is not required to 'set

forth item-by-item findings concerning what may be countless

objections to individual billing items.'"        Id.   (quoting Lunday

v. City of Albany, 42 F.3d 131, 134 (2d Cir. 1994)).          Instead,

"[t]he Court is free to review the hours in their totality and

make educated adjustments across the board, and/or assess the

reasonableness of time spent on particular aspects of the

litigation."    In re Arbitration Between Okyere, 2015 WL 4366865,

at *10; see also De La Paz, 2013 WL 6184425, at *14 ("[T]he

court has discretion simply to deduct a reasonable percentage of

the number of hours claimed as a practical means of trimming fat

from a fee application." (internal quotation marks and citations

omitted)).


                                   20
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 21 of 69




     In essence, "[a] court need not 'become enmeshed in a

meticulous analysis of every detailed facet of the professional

representation' to determine the proper award," Tatum v. City of

New York, No. 06-cv-4290 (PGG) (GWG), 2010 WL 334975, at *3

(S.D.N.Y. Jan. 28, 2010)    (quoting Seigal v. Merrick,      619 F.2d

160, 164 n. 8 (2d Cir. 1980)), "nor should '[a] request for

attorney's fees .       result in a second major litigation,'" id.

(quoting Hensley, 461 U.S. at 437).        While "[a] district court

has broad discretion in setting fee awards," De La Paz, 2013 WL

6184425, at *3, "[t]he burden is ultimately on the applicant to

demonstrate the reasonableness of the hours spent and the rates

sought," Tatum, 2010 WL 334975, at *3.


     Plaintiff submits that he is entitled to attorney's fees

for Ms. Agnew's legal services (at an hourly rate of $500 for

736.91 total hours), the Student Law Clerks' services (at an

hourly rate $125 for 589 total hours), and Ms. Curran's services

(at an hourly rate of $125 for 204.93 total hours).          (Pl. Mem.

at 5, 11; Pl. Reply at 14; Agnew Second Supp. Deel.        ~~   2, 4,   6.)

Plaintiff further submits that he is entitled to attorney's fees

for Ms. Agnew's travel time (at an hourly rate of $250 for 37.3

total hours), the Student Law Clerks' travel time (at an hourly

rate of $62.50 for 19.5 total hours), and Ms. Curran's travel

time (at an hourly rate of $62.50 for 2 total hours).           ( Pl. Mem.

at 11; Agnew Second Supp. Deel.     ~~   3, 5, 7.)   The Court will


                                   21
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 22 of 69




first address the reasonableness of the rates requested and will

then consider the reasonableness of the number of hours

expended.

            1. Reasonableness of the Requested Hourly Rates

     Defendant argues that "[t]he hourly rate of $500 for Ms.

Agnew and $125 for [the Student Law Clerks] and [Ms. Curran]

sought here are excessive and unreasonable."         (Def. Opp. at 6.)

The Court agrees that the requested hourly rate of $500 for Ms.

Agnew is unreasonable and reduces her hourly rate to $400.

However, the Court finds that hourly rates of $125 for the

Student Law Clerks and $125 for Ms. Curran are reasonable and

will not be reduced.

                 i. Reasonableness of Ms. Agnew's Requested Hourly
                    Rate

     Defendant argues that the rate requested by Ms. Agnew is

unreasonably high and that the appropriate rate is "in the range

of $300-$325" per hour, which Defendant claims is "[t]he

reasonable hourly rate for civil rights attorneys with six to

seven years litigation experience in this District."           (Def. Opp.

at 9.)   The Court agrees that the requested rate of $500 is

unreasonable in light of the rate Ms. Agnew "actually charge[s]

[her] paying clients and the rates 'prevailing in the community

for similar services by lawyers of reasonably comparable skill,

experience and reputation.'"      Tatum, 2010 WL 334975, at *4


                                    22
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 23 of 69




(quoting Gierlinger v. Gleason, 160 F.3d 858, 882           (2d Cir.

1998)).     The Court instead finds that a rate of $400 per hour

for Ms. Agnew is reasonable.

        As noted above, "[d]etermination of the reasonable hourly

rate is a factual issue committed to the court's discretion, and

is typically defined as the market rate a paying client would be

willing to pay."       Id. at *4 (citing Arbor Hill, 522 F.3d at

183).     "In determining what rate is reasonable, courts should

rely on both evidence submitted by the parties as to the rates

they typically charge," id.        (citing Farbotko, 433 F.3d at 209),

"and 'its own knowledge of comparable rates charged by lawyers

in the district,'" id.       (quoting Morris, 343 F. Supp. 2d at 245).

"The size of the firm may also be considered as a factor if it

would affect the hourly rate, primarily due to varying overhead

costs."     C.D. v. Minisink Valley Cent. Sch. Dist., No. 17 Civ.

7632 (PAE), 2018 WL 3769972, at *6 (S.D.N.Y. Aug. 9, 2018)

(citation omitted).       Moreover, in numerous cases, "current

rates, rather than historical rates, should be applied in order

to compensate for the delay in payment."            LeBlanc-Sternberg v.

Fletcher, 143 F.3d 748, 764        (2d Cir. 1998)    (citing Missouri v.

Jenkins, 491 U.S. 274, 283-84        (1989)).

        Here, Ms. Agnew supports her hourly rate request with three

declarations submitted by "[e]xperienced litigators who [write]



                                       23
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 24 of 69




in support of Plaintiff's fee application," (Pl. Mem. at 8

(citing Declaration of George R. Hinckley, Esq. in Support of

Plaintiff's Motion for Fees Related to Contempt Decision

("Hinckley Mem. Deel."), dated Feb. 27, 2019 [dkt. no. 410];

Declaration of Beth Manes, Esq. in Support of Plaintiff's Fee

Application for Contempt Proceedings ("Manes Mem. Deel."), dated

Feb. 27, 2019 [dkt. no. 411]; Declaration of Geoffrey Potter,

Esq. in Support of Plaintiff's Attorney Fees Relates to Contempt

Findings ("Potter Mem. Deel."), dated Feb. 27, 2019 [dkt. no.

412]), 6 as well as "four recent retainer agreements for civil

rights matters" from a free speech case, an age discrimination

case, a disability rights case, and a Section 1983 case,         (Pl.

Reply at 5). 7



6 (See also Pl. Mem. at 8 (arguing the three lawyer declarants
"do not find $500 per hour to be an unreasonable fee for Ms.
Agnew" and "also find the number of hours expended to be
reasonable" (citing Hinckley Mem. Deel. i i 7, 9-10; Manes Mem.
Deel. i i 13-16; Potter Mem. Deel. i i 5-7, 9-10)) .)
7 Defendant submits that the Court should disregard the "13

additional exhibits, including irrelevant retainer agreement[s]"
that Plaintiff submitted "[i]n his reply."     (Def. Sur-Reply at
1.)  The Court need not address this argument because it does
not ultimately rely on the retainer agreements in reaching its
conclusion as to Ms. Agnew's rate.    However, as discussed more
fully in Section III.B.1.ii, infra, the Court finds Defendant
"had a full opportunity to evaluate" the documents Plaintiff
submitted on reply "and submit a sur-reply in response to
[them]." Bernardino v. Barnes & Noble Booksellers, Inc., No.
17-CV-04570(LAK) (KHP), 2017 WL 7309893, at *6 n.3 (S.D.N.Y. Nov.
20, 2017), report and recommendation adopted as modified, No.
17-cv-4570(LAK), 2018 WL 671258 (S.D.N.Y. Jan. 31, 2018).
"Thus," Defendant is "not prejudiced by [Plaintiff's] submission
on reply" nor would it be prejudiced by "this (continued)


                                   24
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 25 of 69




     As a threshold matter, the Court gives little to no weight

to the three declarations because Plaintiff fails to cite to any

holding that "a colleague's opinion [is] a relevant

consideration."        (Def. Opp. at 7; see Pl. Mem. at 8; Pl. Reply

at 5-6.)        The little weight the Court does afford the

declaration of Ms. Agnew's former colleague Ms. Manes                 in that

she attests to the rate Ms. Agnew "actually receives,"             (Pl. Mem.

at 9 (citing Manes Mem. Deel.         ~   7)) -- does not lend much

support to Plaintiff's argument because Ms. Mannes indicates Ms.

Agnew has previously billed at $350-$400 per hour,          8   thereby

undermining Plaintiff's assertion that she is entitled to $500

per hour.   9     (Manes Mem. Deel.   ~   7.)


     "A reasonable starting point for determining the hourly

rate for purposes of a lodestar calculation is the attorney's

customary rate."        Echevarria, 102 F. Supp. 3d at 517 (quoting

Parrish v. Sollecito, 280 F. Supp. 2d 145, 169-70 (S.D.N.Y.



 (continued) Court's consideration of" the documents, including
the retainer agreements.   Id.
8 Ms. Manes only attests to what Ms. Agnew previously billed in

New Jersey; notably, she does not attest to what Ms. Agnew
previously billed in New York.   (See Manes Mem. Deel. ~~ 1, 6-
7.)
9 See also C.B., 2019 WL 3162177, at *5 (noting district courts
"have decided not to rely too heavily affidavits, since they may
only 'provide isolated examples of billing rates of a few
lawyers,' may leave out context that rationalizes the rates
billed, and may even list rates that are not in practice ever
paid by reasonable, paying clients" (quoting C.D., 2018 WL
3769972, at *6 n. 9)).


                                          25
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 26 of 69




2003)}.        "Plaintiff's counsel submits .       . that Ms. Agnew's

standard rates are$ 400-$500 per hour."             (Pl. Reply at 5.)

Aside from statements in Mr. Hinckley, Mr. Potter, and Ms.

Manes' declarations, as well as Ms. Agnew's declaration,             (see,

e.g., Agnew Mem. Deel. ] 13), Ms. Agnew provides little

documentation of her actual hourly rate.            In fact, only one of

Ms. Agnew's four retainer agreements concerns a Section 1983

claim.      Ms. Agnew does not provide other supporting

documentation of her hourly rate, such as "affidavits from

former clients" in Section 1983 actions or actions involving

civil contempt motions.         Echevarria, 102 F. Supp. 3d at 517 .

"Nevertheless,           . in light of the case law discussed below"

the Court finds an hourly rate of $400 is reasonable.              Tatum,

2010 WL 334975, at *4.


        "Although the actual rate an attorney charges paying

clients is persuasive evidence of reasonableness, compensable

attorneys' fees must ultimately conform to market rates. " 10              Id.

at *5.      Although, as determined above in Section III.A, supra,


1   ° Courts
          are instructed to look to market rates "prevailing in
the community for similar services by lawyers of reasonably
comparable skill, experience and reputation." O.R., 340 F.
Supp. 3d at 363 (quoting Blum, 465 U.S. at 895 n.11). The
relevant community in this case is the Southern District of New
York.  See Arbor Hill, 522 F.3d at 190 ("[T]he 'community' for
purposes of this calculation is the district where the district
court sits."}; In re Arbitration Between Okyere, 2015 WL
4366865, at *9 ("The relevant market is the forum in which the
case is brought not the location of counsel."}.


                                       26
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 27 of 69




there has not yet been         nor will there be in this Order -- a

decision on the merits of Plaintiff's Section 1983 claim in this

action, Plaintiff and Defendant agree that the relevant standard

for present purposes is what attorneys of comparable experience

in civil rights litigation charge as an hourly rate.             (See Pl.

Mem. at 9; Def. Opp. at 7.)       See also Wise v. Kelly,    620 F.

Supp. 2d 435, 446 (S.D.N.Y. 2008)         (noting, in awarding

attorney's fees on a contempt motion in a case brought, in part,

under Section 1983, "[t]he legal community at issue here is one

that covers . . . civil rights, or similar, cases").


     While Defendant argues that Ms. Agnew's customary rate of

$500 is above-market,       (Def. Opp. at 9), "consistent precedent in

the Southern District reveals that rates awarded to experienced

civil rights attorneys over the past ten years have ranged from

$250 to $600,       . . . with average awards increasing over time."

Echevarria, 102 F. Supp. 3d at 518         (citation omitted).

Nonetheless, the Court notes that Ms. Agnew "incorrectly

argue[s] that large law firm rates should apply to civil rights

litigation done by solo practitioners."          Tatum, 2010 WL 334975,

at *5.   (See, e.g., Pl. Mem. at 8 (citing to case in which the

court awarded $502 per hour for a sixth year associate in the

New York City office of the large, international law firm

Gibson, Dunn    &   Crutcher, LLP (citing Ceglia v. Zuckerberg, No.

10-CV-00569A(F), 2012 WL 503810, *5 (W.D.N.Y. Feb. 14, 2012))).)


                                     27
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 28 of 69




"Reference to large Manhattan firm practice is simply not

appropriate in this case," Tatum, 2010 WL 334975, at *5, as Ms.

Agnew works alongside only one other attorney at a firm that

focuses mainly on constitutional, disability, and civil rights

and criminal defense work.      (Agnew Mem. Deel. at i    2.)


     However, as Plaintiff correctly notes, the Court of Appeals

has previously held that "courts should not automatically reduce

the reasonable hourly rate based solely on an attorney's status

as a solo practitioner."     (Pl. Mem. at 10 (quoting Porzig v.

Dresdner, Kleinwort, Benson, N.A. LLC, 497 F.3d 133, 143 n.6 (2d

Cir. 2007)) .)   Therefore, even though Ms. Agnew is a solo

practitioner, the Court finds she is "competent and seasoned" in

civil rights matters, especially involving Plaintiff and his

years-long litigation.     Tatum, 2010 WL 334975, at *5.        (See

Agnew Mem. Deel. i i 2, 7-8.)    As such, in light of the Court's

"broad discretion in setting fee awards," De La Paz, 2013 WL

6184425, at *3, as well as comparable cases suggesting $400 per

hour is not in excess of the market rate in similar cases, the

Court finds $400 per hour is a reasonable rate for Ms. Agnew.

See Bernier v. Papagianopolous, No. 99 Civ.2000(MHD), 2006 WL

2819590, at *1-2 (S.D.N.Y. Oct. 2, 2006)       (awarding $400 per hour

in attorney's fees to lead lawyer in Section 1983 action);

Raniola v. Bratton, No. 96 Civ. 4482(MHD), 2003 WL 1907865, at




                                   28
       Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 29 of 69




*6 (S.D.N.Y. Apr. 21, 2003)       (finding rate of $400 per hour

reasonable for solo and small firm practitioners).


       Defendant also argues that Plaintiff's request "is far in

excess of what a reasonable client would have been willing to

pay" because, "however contentious [the litigation] may have

been        . in counsel's own admission,      [it] did not involve

complex issues."      (Def. Opp. at 6 (citing Pl. Mem. at 7) .)           The

Court disagrees.      $400 per hour is not excessive; instead, it is

an "appropriate rate[] of compensation for attorneys" faced

with cases of similar "factual and historical complexity."

Benihana, Inc. v. Benihana of Tokyo, LLC, No. 15 Civ. 7428(PAE),

2017 WL 6551198, at *4 (S.D.N.Y. Dec. 22, 2017)          (finding

requested rates reasonable where there was "tangible evidence of

the factual and historical complexity of the controversy,"

including defendant's "serial disobedience, chronicled.                    in

multiple court and arbitral rulings").


       Importantly, "[w]hile [Plaintiff's] claims were not legally

complex, the case was nonetheless challenging and extremely

hard-fought; a plaintiff's [recovery] was by no means

inevitable."     Tatum, 2010 WL 334975, at *5.        Here, as noted in

the 2019 Order, "Ms. Agnew was a tireless advocate for Mr.

Medina," having dealt with, among many other things, handwritten

Ambulatory Health Records that were difficult to obtain and



                                      29
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 30 of 69




decipher.     (2019 Order at 91.)     The favorable result Ms. Agnew

won for Plaintiff "is a tribute to the skills, talent, and

perseverance" she "brought to the case," Tatum, 2010 WL 334975,

at *5; as such, her "advocacy is to be commended and

compensated," (2019 Order at 91).         See also Middleton v. Green

Cycle Haus., Inc., No. 15MC0023, 2017 WL 715747, at *10

(S.D.N.Y. Feb. 23, 2017)      ("[I]t is due to [attorneys']

persistence and diligence that [the party] has obtained a

favorable result.").

     Accordingly, the Court finds that Ms. Agnew's hourly rate

shall be reduced to $400 per hour.


                  ii. Reasonableness of the Student Law Clerks'
                      Requested Hourly Rate

     "Like paralegals, law student clerks are compensated at

prevailing market rates. Students are generally billed

at rates similar to those of paralegals."         Moon v. Gab Kwon,    99

Civ. 11810(GEL), 2002 WL 31512816, at *3 (S.D.N.Y. Nov. 8, 2002)

(citations omitted); see also Ng v. King Henry Realty, Inc., No.

16 Civ.    0013(PAE)   (JCF), 2016 WL 6084074, at *5 (S.D.N.Y. Oct.

7, 2016)    ("Law student interns and paralegals are generally

compensated at the same rate.").         Here, "[t]he description of

the work performed by" the Student Law Clerks "indicate[s] that

they" performed similar work to paralegals.         Poulos v. City of

New York, No. 14-CV-03023 (LTS) (BCM), 2018 WL 3750508, at *12



                                    30
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 31 of 69




(S.D.N.Y. July 13, 2018), report and recommendation adopted, No.

14 CV 3023-LTS-BCM, 2018 WL 3745661 (S.D.N.Y. Aug. 6, 2018).

(See, e.g., Exhibit 2 to Agnew Mem. Deel.       ("Agnew Mem. Deel. Ex.

2"), dated Feb. 27, 2019 [dkt. no. 413-2], at 22        ("RPrice Had a

brief conference call with AJ re: assignment; Spent 2h 52m going

through defendant's emails and created a log of any emails that

                                                               11
actually marched their reasons for confidentiality.") .)


     As such, the Court finds that the Student Law Clerks

"should be compensated at $125 per hour, which is the prevailing

market rate in this District for paralegals in similar cases." 12

M.C. ex rel. E.C. v. Dep't of Educ. of City of New York, No. 12

Civ. 9281 (CM) (AJP), 2013 WL 2403485, at *7      (S.D.N. Y. June 4,

2013), report and recommendation adopted, No. 12 Civ.

928l(CM) (AJP), 2013 WL 3744066 (S.D.N.Y. June 28, 2013); see

also Trs. of Hollow Metal Pension Fund v. Morris Fine Furniture

Work Shop, Inc., No. 1: 16-CV-09480 (LAK) (KHP), 2019 WL 2526914,

at *9 (S.D.N.Y. Mar. 15, 2019), report and recommendation

adopted, No. 16-CV-9480(LAK)(KHP), 2019 WL 2525413         (S.D.N.Y.

June 19, 2019)   (noting paralegal fee of $125 per hour is the

"Southern District rate" (citation omitted)); Ng, 2016 WL



11 (See also Exhibit 2 to Agnew Second Supp. Deel., dated Aug.
22, 2019 [dkt. no. 448-3], at 6 (same).)
12 As noted in Section III.B.1.i, supra, the appropriate district
for purposes of determining the reasonable rate is the Southern
District of New York.


                                    31
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 32 of 69




6084074, at *5 (finding fee of $125 per hour for law student

intern reasonable upon noting "[t]he hourly rates awarded to law

student interns and paralegals in civil rights cases in this

district tend to range from $100 to $125 per hour").


     In opposing Plaintiff's Fee Motion, Defendant argued at

first that "Plaintiff provide[d] no information concerning the

experience of these student interns and thus fees should not be

awarded for them."     (Def. Opp. at 10.)     In its sur-reply,

Defendant then argued Plaintiff's "untimely" "biographies of the

legal interns," 13 which Plaintiff "belatedly" submitted in reply,

"should be rejected."      (Def. Sur-Reply at 3.)     The Court

recognizes, as Defendant asserts, that courts in this district

have previously "declin[ed] to award fees for students where no

information about their experience was provided."            (Def. Opp. at

10 (citing Alvarez v. Well-S Indus., Inc., No. 12-CV-8835(VSB),

2015 WL 4934404, at *8 (S.D.N.Y. Aug. 18, 2015)); see also Def.

Sur-Reply at 3 (citing Custodio v. Am. Chain Link        &   Const.,

Inc., No. 08 Civ. 7148 (GBD) (HBP), 2014 WL 116147, at *2

(S.D.N.Y. Jan. 13, 2014)    (same regarding paralegals)).)



13 Defendant cites to Agnew Reply Deel. ~~ 40-46 when making this
argument.   (Def. Sur-Reply at 3.)  However, only paragraphs 40-
45 relate to the Student Law Clerks.   These paragraphs are
referred to herein as the "Student Law Clerks' Biographies."
Paragraph 46 relates to Ms. Curran.   This paragraph is referred
to herein as "Ms. Curran's Biography," and is discussed in
Section III.B.1.iii, infra.


                                    32
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 33 of 69




        However, it is squarely within the Court's "discretion to

consider the reply exhibits discussed herein."             WTA Tour, Inc.

v. Super Slam Ltd., 339 F. Supp. 3d 390, 407             (S.D.N.Y. 2018).

Upon being presented with the Student Law Clerks' Biographies,

Defendant submitted a request to file a sur-reply, arguing that,

after "initially submit[ting] scant evidence," Plaintiff

submitted new exhibits, including "credentials for" the Student

Law Clerks, for the first time on reply.            (Def. Sur-Reply

Request at 1, 1 n.1.)        The Court granted Defendant's request.

(Sur-Reply Order at 2.)         Defendant did then submit a sur-reply.

(Def. Sur-Reply.)


        "To the extent" Defendant "assert[s] that the Court may not

consider" the Student Law Clerks' Biographies because they are

"new evidence offered on reply,         [its J argument fails."

Bernardino, 2017 WL 7309893, at *6 n.3.           Defendant "had a full

opportunity to evaluate that evidence and submit a sur-reply in

response to it."       Id.   "Thus," it is "not prejudiced by

[Plaintiff's] submission on reply or this Court's consideration

of it."      Id.; see also WTA Tour, 339 F. Supp. 3d at 407

("[S]ince Respondents filed a sur-reply to Petitioners' reply,

and since they do not claim surprise or request additional time

to rebut the new exhibits, Respondents have not been

prejudiced."); Revise Clothing,         Inc. v. Joe's Jeans Subsidiary,

Inc.,    687 F. Supp. 2d 381, 387      (S.D.N.Y. 2010)    (finding


                                       33
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 34 of 69




defendant "suffered no prejudice," in part, "because it has

submitted a surreply").


     Accordingly, the Court finds that $125 is a reasonable

hourly rate for the Law Student Clerks.


                 iii. Reasonableness of Ms. Curran's Requested
                       Hourly Rate
     Defendant argues that Plaintiff's proposed rate of $125 per

hour for Ms. Curran is "[u]nsupported and [e]xcessive" because

Ms. Curran is an "administrative assistant" impermissibly

billing "at a paralegal rate."        (Def. Opp. at 10, 14.)     However,

Defendant refers to Ms. Curran as a paralegal at least three

times in its submissions, thereby conceding its very own point.

(See id. at 10 ("[T]he rate for student interns and paralegals

should be billed at no more than $85 an hour."); Def. Sur-Reply

at 1 (noting Plaintiff offered "13 additional exhibits,

including . . . the biographies of law students/paralegals.");

id. at 3-4 ("Ms. Agnew paid three of [the] legal interns at the

rate of $35.00 per hour; three others at the rate of $50 per

hour; and a paralegal at the rate of $35 per hour." (citing

Student Law Clerks' Biographies; Ms. Curran's Biography 14 ))       .)




14Like the Student Law Clerks' Biographies, Defendant argues the
Court should disregard Ms. Curran's Biography, which was also
submitted by Plaintiff on reply.   (Def. Sur-Reply at 1.) For
the same reasons the Court finds it may consider (continued)


                                     34
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 35 of 69




        The Court finds that an overwhelming majority of Ms.

Curran's work, such as "creating the drug administration chart

exhibits" and "drafting documents,"           (Pl. Reply at 14), is

clearly that of a paralegal.         See, e.g., G.B. ex rel. N.B. v.

Tuxedo Union Free Sch. Dist., 894 F. Supp. 2d 415, 439 (S.D.N.Y.

2012)    ("[P]aralegal tasks such as the preparation of trial

exhibits are compensable." (citation omitted)).


         However, the Court agrees with Defendant that some of Ms.

Curran's time entries "plainly reflect work of a secretarial

nature," O.R.,      340 F. Supp. 3d at 368, such as, "calls arranging

appointment times," (Def. Opp. at 14).           "The Supreme Court held

almost three decades ago that 'purely clerical or secretarial

tasks should not be billed at a paralegal rate, regardless of

who performs them.'"        O.R., 340 F. Supp. 3d at 368 (quoting

Missouri, 491 U.S. at 288 n.10).            "Since that time, case law

holds that such secretarial tasks are considered part of a

firm's overhead and are not to be included as part of an award

for costs and fees."        Id.; see also Siegel v. Bloomberg L.P.,

13cv1351 (DF), 2016 WL 1211849, at *7 (S.D.N.Y. Mar. 22, 2016)

("With respect to tasks that are 'purely clerical,' such as

downloading, scanning, or copying documents and organizing



(continued) the Student Law Clerks' Biographies, see Section
III.B.1.ii, supra, the Court may also consider Ms. Curran's
Biography.


                                       35
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 36 of 69




files,         such work is generally not compensable, whether performed

by an attorney or a paralegal.")


         Ms. Agnew conceded that "there are a few entries for Ms.

Curran's time that were erroneously included and comprise

strictly overhead charges," and, as a result, she "deducted

th[o]se costs."          (Pl. Reply at 14 (citing Agnew Reply Deel.

'II 4 7) • )    The Court is satisfied that Ms. Agnew's concessions

account for any clerical or secretarial work impermissibly

billed at a paralegal rate.


        Accordingly, in relying on its "first-hand knowledge of

[the] litigation and its extensive contact with the parties,"

Benihana, 2017 WL 6551198, at *3 (quoting Luciano v. Olsten

Corp., 109 F.3d 111, 117 (2d Cir. 1997)), and exercising the

"broad discretion" it is afforded in determining a fee award, De

La Paz, 2013 WL 6184425, at *3, the Court finds "$125 per hour,

which is the prevailing market rate in this District for

paralegals, " 15 is a reasonable hourly rate for Ms. Curran.           M. C.,

2013 WL 2403485, at *7.




15As noted in Section III.B.1.i, supra, the appropriate district
for purposes of determining the reasonable rate is the Southern
District of New York.


                                       36
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 37 of 69




              2. Reasonableness of the Number of Hours Expended

        "After determining appropriate hourly rates, courts must

calculate the reasonable number of hours billed in order to

determine the presumptively reasonable fee."         Tatum, 2010 WL

334975, at *6 (citing Arbor Hill, 522 F.3d at 189-90).           Here,

Defendant contends that the total number of hours billed by Ms.

Agnew's Team is unreasonable.        (Def. Opp. at 10.)    Defendant

requests that the Court either make "a 50% across-the-board

reduction in Ms. Agnew's time" or reduce Ms. Agnew's total hours

according to Defendant's "objections to Ms. Agnew's bills."

(Id. at 11.)        Defendant further requests that "Plaintiff receive

no award for work performed by Ms. Agnew's law students" or that

the Court reduce the Student Law Clerk's time "by a minimum of

75%."     ( Id. )   Finally, Defendant argues that Ms. Curran's time

should not "even [be] included" in the fee award.          (Id. at 14.)


        Defendant specifically challenges several categories of

time entries, including:       (i) billing for litigation unrelated to

the Civil Contempt Motion;       (ii) billing for work related to

Plaintiff's withdrawn CCTV claim and unsuccessful window tinting

claim;    (iii) vague and block-billed entries;     (iv) excessive

hours; and (v) clerical and paralegal tasks billed at improper

rates.    Each category is discussed in turn.




                                     37
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 38 of 69




                 i. Unrelated Litigation

     The Court first considers Defendant's argument that the

following two sets of Ms. Agnew's fees should be excluded from

compensation because they are unrelated to the Civil Contempt

Motion: "fees relating to settlement discussions and settlement

stipulations and pleadings (filing of amended pleadings and

answers)"   (herein, the "Stipulation and Settlement Fees"); and

"fees allegedly incurred in litigating a prior request for fees

generated in obtaining the preliminary injunction and moving for

a permanent injunction" (herein, the "Injunction Fees").            (Def.

Opp. at 11.)


     Defendant identifies specific time entries as part of these

two sets of fees.     (See Exhibit D to Declaration of Bruce J.

Turkle in Opposition to Plaintiff's Motion for Attorney's Fees,

Costs and Damages    ("Turkle Opp. Deel. Ex. D"), dated June 14,

2019 [dkt. no. 424-4]; Exhibit E to Turkle Opp. Deel.          ("Turkle

Opp. Deel. Ex. E"), dated June 14, 2019 [dkt. no.         424-5]. ) 16



16 All of the entries identified in Exhibit D pertain to these
two sets of fees, as the exhibit is entitled "Entries Unrelated
to the Contempt Motion."   (Turkle Opp. Deel. Ex. D at 1.)
Conversely, only some of the entries identified in Exhibit E
pertain to these two sets of fees, as the exhibit is entitled
"Entries Combining Compensable and Non-Compensable Tasks."
 (Turkle Opp. Deel. Ex.Eat 1.)    The Court construes Defendant's
use of "Combining" in Exhibit E to mean block-billing. As held
in Section III.B.2.iii, infra, the Court declines to reduce
Plaintiff's requested attorney's fees to account for any alleged
block-billing.


                                    38
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 39 of 69




Although this litigation began in 2015, and is now well into

2019, these contested time entries run from 2017 through 2018.

(See id.)   Therefore, Plaintiff clearly is not seeking a "case-

wide fee award," which courts in this district have correctly

concluded is inappropriate in civil contempt cases.         Fendi Adele

S.R.L., 642 F. Supp. 2d at 298-300 (answering "question [of]

whether the fee award should cover all litigation activity or

only the contempt proceeding" by finding award was "properly

limited to those expenses triggered by [plaintiff's) contempt

claim and its summary-judgment motion for a contempt citation,"

after defendant challenged specific time entries "as unrelated

to the contempt proceeding").


     Further, it cannot be said that Plaintiff is asking that

Ms. Agnew be compensated for "aspect[s) of the litigation" that

are "simply . . . adjunct to the contempt proceeding" because

all of the challenged time entries fall between the date the

2017 Order was issued (February 3, 2017) and the date the Civil

Contempt Motion was filed (June 21, 2018) and necessarily

"involved at least some work" related to Plaintiff's contempt

allegations.   Id. at 299, 301.     (See Turkle Opp. Deel. Ex. D at

1-8; Turkle Opp. Deel. Ex.Eat 1-2; Pl. Reply at 12 (explaining

the Stipulation and Settlement Fees reflect Ms. Agnew's "attempt

to negotiate 1) a global settlement which would have ended the

case entirely; and 2) a stipulation that might have resolved


                                   39
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 40 of 69




Plaintiff's contempt motions").)         "That finding in itself

suffices to justify awarding [P]laintiff reasonable fees for

that effort."    Tucker v. City of New York, 704 F. Supp. 2d 347,

358 (S.D.N.Y. 2010)    (finding plaintiff's attorneys' work on

plaintiff's state-law claims "sufficiently related to the

success" of plaintiff's federal claims to justify compensation

where "the work done . . . to preserve [the] state-law claims

[w]as reasonably calculated to improve the prospects for his

federal claims, at least by way of a future settlement").


     In Fendi Adele S.R.L., the Court found "the extreme and

extended nature of [defendant's] violations,        [defendant's]

persistence in violations after a reminder of the consent

injunction, and its subsequent resistance to full disclosure and

enforcement during the course of the lawsuit fully justif[ied]

an award of fees for all aspects of the contempt proceeding."

642 F. Supp. 2d at 300.     The same is true here.      Both the

Stipulation and Settlement Fees and Injunction Fees reveal that,

in the face of Defendant's willful noncompliance, Ms. Agnew

"tireless[ly] advocate[d] for Mr. Medina."         (2019 Order at 91.)

"Accordingly,   [Pl laintiff is entitled to reasonable compensation

for fees generated by" those endeavors.        Tucker, 704 F. Supp. 2d

at 358.




                                    40
      Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 41 of 69




      Nonetheless, it cannot be said that Ms. Agnew's activities

that generated the Stipulation and Settlement Fees and the

Injunction.Fees were "necessary solely for the purpose," Wise,

620 F. Supp. 2d at 459, of "prosecuting the Civil Contempt

Motion," (2019 Order at 92      (emphasis added)).     As such, the

Court will "use a percentage reduction as a practical means of

trimming [some] fat" here.       Lewis v. Roosevelt Island Operating

Corp., No. 16-CV-03071 (ALC) (SN), 2018 WL 4666070, at *7

(S.D.N.Y. Sept. 28, 2018)      (internal quotation marks and

citations omitted); see also id. at *6 ("In this analysis,            'the

district court does not play the role of an uninformed arbiter

but may look to its own familiarity with the case and its

experience generally as well as to the evidentiary submissions

and arguments of the parties.'" (quoting DiFilippo, 759 F.2d at

236)) .


      The Court acknowledges that Plaintiff agreed "to reduce his

request for legal services fees for Amy Jane Agnew, Esq. in

[certain] entries," including several of the specific time

entries challenged by Defendant.          (Supplemental Declaration of

Amy Jane Agnew in Support of Plaintiff's Motion for Fees, Costs

and Damages Related to Contempt Proceedings ("Agnew First Supp.

Deel."), dated July 11, 2019 [dkt. no. 436], ! 3.)          Accordingly,

as the remaining challenged entries represent a mere fraction of

the hundreds of total time entries by Ms. Agnew,          see Exhibit 1


                                     41
      Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 42 of 69




to Agnew Reply Deel.      ("Agnew Reply Deel. Ex. l"), dated June 28,

2019 [dkt. no. 428-1]; Exhibit 1 to Agnew Second Supp. Deel.,

dated Aug. 22, 2019 [dkt. no. 448-1]), the Court finds a 5%

reduction is appropriate in Ms. Agnew's hours.


                    ii. Withdrawn and Unsuccessful Claims

          Defendant next argues that Plaintiff is not entitled to

recover fees relating to claims upon which he did not prevail. 17

(Def. Opp. at 12.)      As outlined by Defendant, "Plaintiff sought

contempt relating to three issues:        ( 1) his medical treatment;

(2) his alleged inability to access his CCTV at a disciplinary

hearing; and (3) the tinting of windows near Plaintiff's cells."

( Id. )     Plaintiff withdrew his CCTV claim, and the Court denied

his window tinting claim.       (2019 Order at 92.)     Defendant argues

that, because Plaintiff "only succeeded on his claim concerning

medical treatment," he is not entitled to recover fees relating

to his CCTV and window tinting claims.         (Def. Opp. at 12.)        The

Court disagrees.



17 In its sur-reply, Defendant argues that, " [ i] n his reply,
Plaintiff improperly supplements the record by offering 13
additional exhibits [and] [t]he belated inclusion of those
documents does not demonstrate Plaintiff's entitlement . . . to
recover fees for . . . failed claims."   (Def. Sur-Reply at 1.)
As the Court has already held, see, e.g., Section III.B.1.ii,
supra, "[t]o the extent" Defendant "assert[s] that the Court may
not consider" these documents because they are "new evidence
offered on reply, [Defendant's] argument fails." Bernardino,
2017 WL 7309893, at *6 n.3.



                                     42
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 43 of 69




    According to the Supreme Court,

    "[T]wo questions must be addressed" in determining
    whether the results obtained by a plaintiff should
    lead to a reduction in a fee award: "First, did the
    plaintiff fail to prevail on claims that were
    unrelated to the claims on which he succeeded? Second,
    did the plaintiff achieve a level of success that
    makes the hours reasonably expended a satisfactory
    basis for making a fee award?"

Tatum, 2010 WL 334975, at *9 (quoting Hensley, 461 U.S. at 434).

In resolving the first question, "the Court must determine

'whether the claims on which plaintiff[ ] failed are

sufficiently related to the prosecution of claims on which he

succeeded, such that the time spent on the failed claims should

be compensated.'"   Id. at *10 (quoting Robinson v. City of New

York, No. 05 Civ. 9545(GEL), 2009 WL 3109846, at *8 (S.D.N.Y.

Sept. 29, 2009)).   When considering the reasonableness of the

number of hours expended, courts should subtract any "hours

dedicated to severable unsuccessful claims."        Pineda v.

Frisoling, Inc., No. 15-CV-3774 (GBD) (BCM), 2018 WL 4658798, at

*4 (S.D.N.Y. Jan. 15, 2018), report and recommendation adopted

sub nom. Pineda v. Frisolino, Inc., No. 15 Civ. 3774 (GBD) (BCM),

2018 WL 3628898 (S.D.N.Y. July 30, 2018)      (quoting Quartino v.

Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999)).


     "Deciding whether the successful and unsuccessful claim are

unrelated, however, is not an exact science."        G.B., 894 F.

Supp. 2d at 425 (internal quotation marks and citation omitted).



                                   43
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 44 of 69




Instead, the question of attorney's fees "with respect to

unsuccessful claims, is an issue left to the discretion of the

district court."     McDow v. Rosado,     657 F. Supp. 2d 463, 469

(S.D.N.Y. 2009)    (quoting Reed v. A.W. Lawrence     &   Co., Inc., 95

F.3d 1170, 1183 (2d Cir. 1996)).         The test is whether "the

successful and unsuccessful claims are inextricably intertwined

and involve a common core of facts or [are] based on related

legal theories."     Id.   (quoting Reed,   95 F.3d at 1183).    If they

are, "it is not an abuse of discretion for the court to award

the entire fee."     Id.   (quoting Reed, 95 F.3d at 1183); see also

G.B., 894 F. Supp. 2d at 425 (finding, where "claims are

considered related           the fee award need not be reduced, even

if the plaintiff was unsuccessful on some of the claims"

(citations omitted}).


     As to the second question, "[t]he Supreme Court has

consistently stressed the importance of the degree of the

plaintiff's success in the litigation as a factor affecting the

size of the fee to be awarded."       Kassim v. City of Schenectady,

415 F.3d 246, 253 (2d Cir. 2005).        In Hensley, the Supreme Court

explained that the presumptively reasonable fee must be assessed

in conjunction with whether "the plaintiff achieve[d] a level of

success that makes the hours reasonably expended a satisfactory

basis for making a fee award."       Hensley, 461 U.S. at 434; see

also Barfield v. N.Y. City Health and Hasps. Corp., 537 F.3d


                                    44
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 45 of 69




132, 152 (2d Cir. 2008)    ("Both the quantity and quality of

relief obtained, as compared to what the plaintiff sought to

achieve as evidenced in her complaint, are key factors in

determining the degree of success achieved." (internal quotation

marks and citation omitted)).


     Here, the Court finds that Plaintiff's CCTV, window

tinting, and medical treatment claims are "inextricably

intertwined."     McDow, 657 F. Supp. 2d at 469 (quoting Reed, 95

F.3d at 1183).     All three claims "involve a common core of

facts," id.   (quoting Reed, 95 F.3d at 1183), because they all

"arise from" Plaintiff's incarceration in DOCCS correctional

facilities.     Cabrera v. Schafer, No. CV 12-6323(ADS) (AKT), 2017

WL 9512409, at *9 (E.D.N.Y. Feb. 17, 2017), report and

recommendation adopted, No. 12-CV-6323(ADS) (AKT), 2017 WL

1162183 (E.D.N.Y. Mar. 27, 2017)        (finding unsuccessful and

successful claims intertwined where "all of Plaintiff's claims

ar[o]se from his employment at Defendant's business"); see also

Union Cent. Life Ins. Co. v. Berger, No. 10 Civ. 8408(PGG), 2013

WL 6571079, at *8 (S.D.N.Y. Dec. 13, 2013)        (finding reduction of

award unwarranted where "[a]ll of the claims . . . relate[d] to

the interplay between the Policy and the Settlement Agreement"

at the center of the parties' dispute).        "[T]he critical fact"

here "is that this entire action would have been unnecessary

had" Defendant adequately provided for Plaintiff's needs while


                                   45
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 46 of 69




he was housed in DOCCS correctional facilities.             Union Cent.

Life Ins., 2013 WL 6571079, at *8 (rejecting decedent's argument

that award should not include fees related to counterclaims

estate filed against life insurance company because "the

expenses the [e]state incurred vis          a   vis its claims against" the

company "were made necessary by" decedent's breach of the

settlement agreement at issue).


        The Court will also not deduct from the award those fees

incurred in connection to the CCTV and window tinting claims

because "the work done in relation to those claims contributed

to the ultimate success of the lawsuit."            Morgenstern v. Cty. of

Nassau, No. CV 04-58(ARL), 2009 WL 5103158, at *10 (E.D.N.Y.

Dec. 15, 2009); see Grant v. Martinez,            973 F.2d 96,   99 (2d Cir.

1992)    (noting the relevant query is "not whether hindsight

vindicates an attorney's time expenditures, but whether, at the

time the work was performed, a reasonable attorney would have

engaged in similar time expenditures").            The Supreme Court has

made clear that when a plaintiff has obtained "excellent results

    . the fee award should not be reduced simply because the

plaintiff failed to prevail on every contention raised in the

lawsuit," G.B., 894 F. Supp. 2d at 425            (quoting Hensley,   461

U.S. at 435), or the plaintiff's case was "less than completely

successful," Tatum, 2010 WL 334975, at *12 (citing Hensley, 461

U.S. at 431).


                                       46
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 47 of 69




     Here, even though only one of Plaintiff's claims was

successful, the Court's finding of civil contempt against

Defendant in the 2019 Order "was a good outcome" for Plaintiff.

Tatum, 2010 WL 334975, at *12; see also Cabrera, 2017 WL

9512409, at *9 ("[T]he Court declines to impose a blanket

reduction to the lodestar based upon Plaintiff's ultimate lack

of success on all but one of his wage and hour claims.").

Accordingly, the fee award will not be reduced on this basis.


                iii. Vague and Block-Billed Time Entries 18

     Next, Defendant contends that "Plaintiff's fee request

should be further reduced to the extent it is supported by block

billing and vague entries."      (Def. Opp. at 13.)   19   Courts in this


18"Block billing is the practice of 'lumping' together time spent
on different tasks rather than itemizing each discrete task as a
separate line item." Tatum, 2010 WL 334975, at *6 n.8.
19 Plaintiff asserts that Defendant also "challenged as 'vague,'
time entries memorializing counsel calls between Plaintiff and
Amy Jane Agnew, Esq or counsel's drafting [o]f privileged
correspondence."    (Pl. Reply at 8.)  To the extent Defendant
does so, the Court agrees with Plaintiff that Ms. Agnew was
permitted to "remove[ ] the detailed descriptions of the calls
[between Plaintiff and Ms. Agnew] to preserve the attorney-
client privilege in this on-going litigation."     Id. (citing
Agnew Reply Deel. ~ 4; DiBella v. Hopkins, 403 F.3d 102, 120 (2d
Cir. 2005) (applying New York law to find that attorney invoices
are privileged if they provide "detailed accounts of the legal
services rendered")).)    See also Gary Friedrich Enters., LLC v.
Marvel Enters., Inc., No. 08 Civ. 1533(BSJ) (JCF), 2011 WL
2623458, at *3 (S.D.N.Y. June 21, 2011) ("[T]o the extent that
time records do contain privileged information, they may be
redacted."); 105 St. Assocs., LLC v. Greenwich Ins. Co., No. 05
Civ. 9938(VM)(DF), 2006 WL 3230292, at *6 (S.D.N.Y. Nov. 7,
2006) (" [Bl illing statements which are detailed in showing
services, conversations, and conferences between (continued)


                                   47
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 48 of 69




district have long held that a court "may deny compensation

where the billing information submitted is 'too vague to

sufficiently document the hours claimed.'"        Tatum, 2010 WL

334975, at *7    (quoting Kirsch v. Fleet St., Ltd., 148 F.3d 149,

172 (2d Cir. 1998)).      This is because "[e]ntries or records

lacking sufficient detail 'cannot be evaluated for

reasonableness,' and therefore do not meet the standard for a

fee award."     Id.   ( quoting Ursa Minor Ltd. v. Aon Fin. Prods.,

Inc., No. 00 CIV 2474(AGS), 2001 WL 1842042, at *6 (S.D.N.Y. May

30, 2001); see also Trs. of the Bricklayers v. Helmer-Cronin

Constr., Inc., No. 03 Civ. 748(MDF), 2005 WL 3789085, at *5

(S.D.N.Y. Oct. 24, 2005)      (reducing total number of hours billed

where entries contained vague statements such as, "Study and

Review file," "Telephone call with client," "Letter to Silkey,"

and "Research") .


     However, a defendant's "complaint about lack of specificity

in [an attorney's] work summaries does not, in itself, justify

    . a substantial reduction in compensable time."         Raniola,

2003 WL 1907865, at *4.      In fact, despite being "fairly

general," time entries using "terms such as 'case preparation'

or 'meeting'" have been found to be "sufficiently concrete, when



(continued) counsel and others are protected by the attorney-
client privilege." (internal quotation marks and citations
omitted)) .


                                    48
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 49 of 69




viewed in context, to permit the court to make a judgement [sic]

about the reasonableness of the total hours claimed."          Id.;
                                                               - - -see
                                                                      -
also Sang Lan v. Time Warner, Inc., No. 11 Civ. 2870(AT) (JCF),

2015 WL 2078385, at *3 (S.D.N.Y. May 4, 2015)        ("[W]here an

attorney's time entries are vague, courts may attempt to

decipher them by reference to the context in which these entries

occur [to determine] what work was involved." (internal

quotation marks and citations omitted)).


     Indeed, "[w]hile 'block-billing' is disfavored and may lack

the specificity required for a fee award, it is not prohibited

as long as the Court can determine the reasonableness of the

work performed."    Tatum, 2010 WL 334975, at *7 (citation

omitted); see also Benihana, 2017 WL 6551198, at *3 ("[B]lock

billing, although disfavored, does not automatically preclude

recovery for the hours billed by counsel.").         As such, "[i]t is

not necessary to know the exact number of minutes spent nor the

precise activity to which each hour was devoted nor the

specific attainments of each attorney."        Amaprop Ltd. v.

Indiabulls Fin. Servs. Ltd., No. 10 Civ. 1853(PGG), 2011 WL

1002439, at *8 (S.D.N.Y. Mar. 16, 2011), aff'd, 483 F. App'x 634

(2d Cir. 2012)   (internal quotation marks and citations omitted).

"Instead, the Court must look at the big picture presented by

the fee application."     Id.   (internal quotation marks and

citations omitted); see also Raniola, 2003 WL 1907865, at *4


                                    49
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 50 of 69




 ("The court is not required to assess each entry in isolation;

rather, it may use its knowledge of the case and the demands

that the issues posed by the case placed on the attorneys to

judge whether counsel were wasting significant amounts of time

or otherwise performing with less than reasonable efficiency.").

Ultimately, "[b]ecause the reasonable number of hours spent on

each case is fact and context specific, the inquiry is

'committed to the discretion of the court.'"         Tatum, 2010 WL

334975, at *7 (quoting Clarke,      960 F.2d at 1153).


     Upon "look[ing] at the big picture" here, Amaprop Ltd.,

2011 WL 1002439, at *8 (internal quotation marks and citations

omitted), the Court finds Plaintiff has "provide[d] supplemental

detail that, when coupled with the context in which the

allegedly 'vague' or 'block-billed' time entries were made, is

sufficient to support the number of hours billed. " 20        Tatum,    2010

WL 334975, at *8.     (See Pl. Reply at 6-8; Agnew Reply Deel. 11

6-24.)   Using "its knowledge of the case and the demands that




20 In its sur-reply, Defendant argues that "[i]n his reply,
Plaintiff improperly supplements the record by offering 13
additional exhibits [and] [t]he belated inclusion of those
documents does not demonstrate Plaintiff's entitlement.     . to
recover fees for [block-billed and] vague entries."   (Def. Sur-
Reply at 1.) As the Court has already held, see, e.g., Section
III.B.1.ii, supra, "[t]o the extent" Defendant "assert[s] that
the Court may not consider" these documents because they are
"new evidence offered on reply, [Defendant's] argument fails."
Bernardino, 2017 WL 7309893, at *6 n.3.


                                    50
      Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 51 of 69




the issues posed by the case placed on" Ms. Agnew's Team, 21 the

Court finds that, "when view[ing]" the disputed time entries "in

context," Ms. Agnew's Team certainly did not "wast[e]

significant amounts of time or otherwise perform[] with less

than reasonable efficiency."       Raniola, 2003 WL 1907865, at *4.

Quite the opposite; it was due to Ms. Agnew's Team's dedication

to Plaintiff's case, as well as their tireless and diligent

work, that Plaintiff received the favorable outcome that he

did. 22


      Accordingly, the Court will not reduce the fee award

because of allegedly vague or block-billed entries. 23



21  For instance, in the 2019 Order, the Court found:
       As a result of the hundreds of docket entries since
       Plaintiff's counsel's initial letter raising the issue
       of contempt and the mountains of evidence submitted on
       the Civil Contempt Motion, the Court is very familiar
       with the quality and quantity of work performed by Ms.
       Agnew. Obtaining documents was difficult, and the
       numerous types of documents, e.g., medication records,
      Ambulatory Health Records, Grievance files,
       transcripts, etc., only exacerbated the situation.
      Ambulatory Health Records were generally in
       handwriting, so deciphering them was particularly
       difficult. Counsel also undertook tedious but very
       helpful work in preparing the Meds Spreadsheet.
 (2019 Order at 91.)   See footnote 26 in Section III.B.2.iv,
infra, for a citation to the "Meds Spreadsheet."
22 (See, e.g., 2019 Order at 91 ("Ms. Agnew was a tireless

advocate for Mr. Medina.    She communicated frequently with DOCCS
medical personnel and DOCCS counsel in service of her client.
Such advocacy is to be commended and compensated.").)
23 Defendant also challenges certain travel time billed as being

vague or block-billed.    (See Exhibit B to Turkle Opp. Deel.,
dated June 14, 2019 [dkt. no. 424-2], at 4) (continued)


                                    51
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 52 of 69




                iv. Excessive Hours

     Defendant also argues that Plaintiff seeks compensation for

work that was "excessive and duplicative." 24       (Def. Opp. at 1,

12-13.)   In "focus[ing] on the reasonableness of the total hours

claimed," the Court finds that the amount of time billed by Ms.




(continued) (challenging Ms. Agnew's "[t]ravel to and from
Sullivan Correctional Facility to visit with Client").) As a
threshold matter, Ms. Agnew is entitled to bill "travel time .
. to visit [her] client." Hines v. 1025 Fifth Ave. Inc., No.
14-cv-366l(SAS), 2015 WL 4006126, at *7 n.64 (S.D.N.Y. June 30,
2015).   Furthermore, the Court finds Plaintiff accurately
proposed that attorney's fees be billed at half the hourly rate
for travel time.    (Pl. Mem. at 11.)  See Tlacoapa v.
Carregal, 386 F. Supp. 2d 362, 373 (S.D.N.Y. 2005) ("Courts in
this Circuit regularly reduce attorney's fees by 50% for travel
time."). Therefore, Ms. Agnew's travel time is subject to a
rate of $200 per hour, which is half her reasonable rate.     See
Section III.B.1.i, supra.    The Student Law Clerk's travel time
is subject to a rate of $62.50 per hour, which is half their
reasonable rate.    See Section III.B.1.ii, supra. Ms. Curran's
travel time is subject to a rate of $62.50 per hour, which is
half her reasonable rate.    See Section III.B.1.iii, supra. The
Court finds Ms. Agnew's total requested travel time of 37.3
hours, the Student Law Clerk's total requested travel time of
19.5 hours, and Ms. Curran's total requested travel time of 2
hours to be reasonable.    (Agnew Second Supp. Deel. ~~ 3, 5, 7.)
24 In so arguing, Defendant also contends that Ms. Agnew's time
entry for "24.2 hours in a single day" was "temporally
impossible."    (Def. Opp. at 13.)  The Court credits Plaintiff's
argument that it is "very obvious that [this] entry" is "for law
clerk, Robert Price, that was mis-categorized on Clio," (Pl.
Reply at 13), and notes that, upon realizing the mistake, Ms.
Agnew promptly corrected it, (see Agnew Reply Deel. ~ 4; Agnew
First Supp. Deel. ~ 3). See Bernardino, 2017 WL 7309893, at *6
 ("While it is regrettable that [defendant] initially submitted
what turned out to be inaccurate information about what it
thought the website looked like on February 3, 2017, its counsel
was obliged to, and did, correct the record when the mistake was
learned."). No further reduction in connection to this entry is
warranted.

                                    52
       Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 53 of 69




Agnew's Team "is not unreasonable in light of the 'big

picture.'"     Tatum, 2010 WL 334975, at *8 (quoting Burr by Burr

v. Sobol, 748 F. Supp. 97, 100 (S.D.N.Y. 1990)).           Again, relying

on "its knowledge of the case and the demands that the issues

posed by the case placed on" Ms. Agnew's Team, 25 Raniola, 2003 WL

1907865, at *4, the Court finds that time spent, for example,

preparing the "900[-]page master timeline," (Agnew Reply Deel.

~    32), and "creating [the] medical administration chart excel

doc," 2 6 (Def. Opp. at 13), among other challenged entries, is

"not unreasonable."       Tatum, 2010 WL 334975, at *8.


       Defendant relies, in part, on M.C., 2013 WL 2403485, in

arguing that the Student Law Clerk's hours, in particular, are

excessive.      (See Def. Opp. at 13 n.10.)      In M.C., the court

noted,


       While [the] use of student labor in some respects
       reduces the cost of litigation, substituting lower-
       priced law students for more expensive junior
       associates and paralegals, clinical legal education by
       its nature combines the practice of law with
       instruction, and thus may increase the number of hours
       spent on a case, not only because less experienced

25 See footnote 21 in Section III.B.2.iii, supra (quoting 2019
Order at 91) .
26 The Court found Exhibit 206 to Reply Declaration of Amy Jane
Agnew in Support of Motion for Contempt ("Meds Spreadsheet"),
dated Aug. 14, 2018 [dkt. no. 356-45] to be one of the most
valuable documents submitted by the parties.   (See 2019 Order at
91 ("Counsel also undertook tedious but very helpful work in
preparing the Meds Spreadsheet.").)   The Court relied on and
cited to the Meds Spreadsheet heavily throughout the 2019 Order.
 (See, e.g., id. at 33.)


                                      53
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 54 of 69




     student attorneys must spend more time accomplishing a
     task than more experienced personnel, but also because
     the best clinical instruction deliberately invests
     more time in supervision and instruction than a law
     office can provide.

M.C., 2013 WL 2403485, at *11-12 (quoting Moon, 2002 WL 31512816

at *3).   The M.C. court continued, "[i]t is the fee applicant's

duty to exercise good faith billing judgment to 'adjust for

[any] inefficiency [in using law students]' prior to making a

request for attorneys' fees."     Id. at *12 (quoting Moon, 2002 WL

31512816 at *4); see also, e.g., Hensley, 461 U.S. at 434

("Counsel for the prevailing party should make a good faith

effort to exclude from a fee request hours that are excessive,

redundant, or otherwise unnecessary.").       However, "[w]here the

fee applicant's own billing adjustments are adequately

documented and sufficiently substantial 'to account for the

unavoidable inefficiency, and overlap between instruction and

litigation, inherent in clinical law practice,' the Court need

not make additional substantial reductions."        M.C., 2013 WL

2403485, at *12 (quoting Moon, 2002 WL 31512816 at *4).


     First and foremost, the Court notes that this litigation

was not conducted in association with a law school legal clinic,

and Defendant does not argue that it was.        (See Agnew Mem. Deel.

at t 15 ("All law student clerks who worked on this case during




                                   54
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 55 of 69




the contempt period were paid by my firm 27 on an hourly basis and

did not receive law school credit, though they all had the

permission of their respective clinical professors or law school

                                                                        28
deans if they filed a notice of appearance in the matter.") .)

Nevertheless, because Ms. Agnew attests that, at times, she

"invested" time "in working with the students," (Agnew Reply

Deel. ! 20), and "oversaw their work as [she] conducted [her]

own," (id. ! 24), the Court has evaluated whether her "own

billing adjustments are adequately documented and sufficiently

substantial 'to account for the unavoidable inefficiency'" of



27 Ms. Agnew attests that after graduating from Rutgers School of
Law in 2011, she "managed lawsuits" for the law school's
Constitutional Rights Clinic as a Graduate Fellow and "decided
to represent Mr. Medina (with the support of the law school)
because [she] felt that his claims were meritorious and because
the case offered potentially great learning experiences for law
students in the Constitutional Rights Clinic."      (Agnew Mem.
Deel. , , 6-8.)   In addition, Ms. Agnew attests that "Ms.
Pollioni also worked on the case in its early phases as a
student in the Rutgers Constitutional Rights Clinic for which
work she received law school credit and was not paid."      (Agnew
Reply. Deel.! 42 n.1.)     The Court "has no reason to doubt" Ms.
Agnew's "attest[ations]," M.C., 2013 WL 2403485, at *12 (quoting
Moon, 2002 WL 31512816 at *4), that the Student Law Clerks' time
entries submitted as part of Plaintiff's Fee Motion exclude
these "early phases" and were not connected to any clinic.
 (Agnew Reply. Deel. ! 42 n.1.)
28 ( See also, e.g., Agnew Reply Deel. ! 38  ( "My firm compensates
all law student clerks who are not receiving law school
credit.") ; Def. Opp. at 10 ( "Plaintiff seeks to recover for
services of student interns."); id. at 11 ("It was, of course,
incumbent upon Plaintiff's counsel to ensure her students were
following proper billing practices."); Def. Sur-Reply at 4 ("[Al
reasonable client would [not] have been willing to pay [Ms.
Agnew's] firm $125 per hour for the services of law students
with their particular background and experience.").)


                                    55
    Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 56 of 69




using law students such that "the Court need not make additional

substantial reductions."     M.C., 2013 WL 2403485, at *12 (quoting

Moon, 2002 WL 31512816 at *4).


     "Having carefully examined the hours" billed by the Student

Law Clerks, the Court finds Plaintiff's "application has already

commendably addressed these issues."       Id.   ( quoting Moon, 2002 WL

31512816 at *4).     Ms. Agnew attests that it is her "practice to

reduce law clerk hours at the end of the month when [she]

review[s]    [her] firm's billing" and that she "omitted many hours

and recently edited some law clerk hours to an hourly rate of

'zero' because [she] found the hours to be unnecessary in

reviewing for this fee application."       (Agnew Mem. Deel. 1 16.)

The Court has reviewed Plaintiff's fee request and finds this to

be entirely true.     (See Agnew Mem. Deel. Ex. 2 at 3 (reducing

1.70 hours Mr. McGrath spent researching to 0.00 and noting "AJA

Note: no charge - could not be used; research woefully off

base").     Therefore, "there is no doubt that" Ms. Agnew was

"proactive in exercising billing judgment prior to making the

demand for attorneys' fees."     M.C., 2013 WL 2403485, at *12.


     Accordingly, a reduction is not warranted to account for

any allegedly excessive time entries.




                                   56
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 57 of 69




                v. Clerical and Paralegal Tasks Billed at
                   Improper Rates

     Defendant also contends that Ms. Agnew inappropriately

billed clerical and paralegal tasks at an attorney rate.        29     (Def.

Opp.at13.)     "[C]ourts have the discretion to reduce the award

for time spent by attorneys engaging in less skilled work, like

filing and other administrative tasks."       O.R., 340 F. Supp. 3d

at 368 (internal quotation marks and citation omitted).

Administrative tasks recognized by courts in this district

include "faxing and mailing documents, making copies, filing,

scanning, preparing documents for electronic filing, electronic

file management, binding documents, and Bates stamping.''            E. S.

v. Katonah-Lewisboro Sch. Dist., 796 F. Supp. 2d 421, 431

(S.D.N.Y. 2011).


     Here, Defendant objects to several categories of tasks

performed by Ms. Agnew, including Ms. Agnew's: "arrang[ing]

      counsel calls through Defendant['s] counsel," (Pl. Reply

at 9; see also Def. Opp. at 14 ("arranging calls with

Plaintiff")); "reviewing documents[,] starting the construction

of the Master Timeline of exhibits[, and] review[ing] and


29 Defendant also argues that Ms. Curran impermissibly billed for
"[c]lerical or secretarial tasks [that] are part of a firm's
overhead."   (Def. Opp. at 14.) As previously noted in Section
III.B.l.iii, supra, Ms. Agnew also "deducted 13.4 hours from
clerical billing to account for the overhead entries of Molly
Curran."   (Agnew Reply Deel. 'II 4 7.) No additional reductions
for Ms. Curran's time related to this issue are warranted.


                                   57
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 58 of 69




incorporat[ing]           . potential exhibits" included in

Defendant's "belated production," (Pl. Reply at 10, 12; see also

Def. Opp. at 14      ("entries for trial exhibits and binders")); and

delivering trial clothes to the Metropolitan Correctional Center

 ("MCC") and books to the Court,        (Pl. Reply at 11; Def. Opp. at

14) .


        The Court again turns to "its knowledge of the case and the

demands that the issues posed by the case placed on" Ms. Agnew,             30


Raniola, 2003 WL 1907865, at *4, and acknowledges that the

additional time it took Ms. Agnew to complete certain tasks were

attributable to Defendant.         (See, e.g., Pl. Reply at 10

("Defendant['s] counsel insisted on a bizarre arrangement

through which all counsel calls between Plaintiff's counsel and

Mr. Medina would be arranged by and through Defendant['s]

counsel in lieu of an Order to Produce.").)           See a l s o ~ . 796

F. Supp. 2d at 431 ("Where .            the billing records are

voluminous, it is less important that judges attain exactitude,

than that they use their experience with the case, as well as

their experience with the practice of law, to assess the

reasonableness of the hours spent." (internal quotation marks

and citation omitted)).




30See footnote 21 in Section III.B.2.iii, supra (quoting 2019
Order at 91).


                                       58
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 59 of 69




     Upon such review, the Court further finds that the tasks at

issue are not akin to the various administrative tasks

identified above.     Instead, they are either "clearly legal in

nature," King Fook Jewellry Grp. Ltd. v. Jacob & Co. Watches,

Inc., No. 14 Civ. 742(ER) (JLC), 2019 WL 2535928, at *8 (S.D.N.Y.

June 20, 2019)   (holding "preparation for a . . . trial entails

organization of documents that requires not only a substantial

understanding of the case but also some legal expertise") , 31 or

"are [not] capable of being performed by non-attorney staff,"

~ ' 796 F. Supp. 2d at 432.         (See Pl. Reply at 11 ("MCC only

accepts trial clothes from counsel due to security and other

concerns." (emphasis in original)); Exhibit 18 to Agnew Reply

Deel., dated June 28, 2019 [dkt. no. 428-18], at 1 ("IT IS

ORDERED that the METROPOLITAN CORRECTIONAL CENTER accept two (2)

sets of trial clothes from Amy Jane Agnew, Esq. and deliver them

to inmate Anthony Medina NYS DOCCS #99A2999.") .)


     Moreover, where a "service [was] capable of being performed

by non-attorney staff," E.S., 796 F. Supp. 2d at 432, Ms. Agnew

made a tremendous effort to give that task to the Student Law



31Likewise, Ms. Agnew's "draft[ing] subpoenas for medical
witnesses from DOCCS," another entry Defendant challenges as
being "of a paralegal or secretarial nature," and other similar
such entries, (Exhibit F to Turkle Opp. Deel. ("Turkle Opp.
Deel. Ex. F"), dated June 14, 2019 [dkt. no. 424-6], at 1; Agnew
Reply Deel. ] 16; Agnew Reply Deel. Ex. 1 at 21), are also
"clearly legal in nature." King Fook, 2019 WL 2535928, at *8.


                                    59
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 60 of 69




Clerks, rather than perform it herself, thereby substantially

lowering the total fees accrued because the Student Law Clerks

billed at a considerably lower rate than Ms. Agnew.          (Pl. Reply

at 11 ("Plaintiff's counsel dispensed a very reasonable 27.45

hours getting the Master Timeline started so that law student

clerks could continue the work with a relevant and

understandable guide.     Further, in no firm in the country would

such tedious and important document review be handled by law

clerks.").)

     Defendant is correct that delivering books to the Court

which accounted for 1.2 hours of Ms. Agnew's total time -- was

one such task that Ms. Agnew could have assigned to non-attorney

staff.   (See Def. Opp. at 14; Turkle Opp. Deel. Ex. Fat 4.)

Notably, the Court of Appeals recently held that "hand-

delivering courtesy copies of filings to the courthouse"

constitutes a "clerical task" that must not be billed at an

attorney rate.     Lilly, 2019 WL 3806446, at *8.      However,

Plaintiff's agreeing "to reduce his request for legal services

fees for" these 1.2 hours renders Defendant's objection to that

time entry moot.     (Agnew First Supp. Deel. 1 3.)


     Accordingly, the Court finds no reduction is warranted on

this basis.




                                    60
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 61 of 69




            3. Total Fee Award

     For the reasons stated above, Ms. Agnew's requested hourly

rate of $500 is unreasonable and is reduced to $400.          The

requested hourly rate of $125 for the Student Law Clerks is

reasonable and will not be reduced.       The requested hourly rate

of $125 for Ms. Curran is reasonable and will not be reduced.


     Ms. Agnew's total requested legal services hours of 736.91

will be reduced by 5% (to account for Ms. Agnew's work on

"unrelated litigation"), resulting in a total of 700.06 hours.

The Student Law Clerks total requested services hours of 589 are

reasonable will not be reduced.      Ms. Curran's total requested

services hours of 204.93 are reasonable will not be reduced.


     The resulting fee for Ms. Agnew's legal services is

$280,024.    The resulting fee for the Student Law Clerks'

services is $73,625.     The resulting fee for Ms. Curran's

services is $25,616.25.

     Ms. Agnew's total requested travel time hours of 37.3 are

reasonable and will not be reduced.       The Student Law Clerks'

total requested travel time hours of 19.5 are reasonable and

will not be reduced.     Ms. Curran's total requested travel time

hours of 2 are reasonable and will not be reduced.


     The resulting fee for Ms. Agnew's travel time is $7,460.

The resulting fee for the Student Law Clerks' travel time is


                                    61
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 62 of 69




$1,218.75.      The resulting fee for Ms. Curran's travel time is

$125.


        Accordingly, Defendant is ordered to pay Ms. Agnew a total

of $388,069 in attorney's fees.


        C. Costs

        The Court awarded "Plaintiff's counsel the reasonable costs

of prosecuting the contempt."         (2019 Order at 90-91.)      The Court

of Appeals has stated that "[t]he district court .                may award

appropriate attorney fees and costs to a victim of contempt."

Weitzman, 98 F.3d at 719.        "Moreover, a finding of wilfulness

[sic] is not an indispensable prerequisite to such an award

although it is a relevant consideration."           Chevron Corp. v.

Danziger, 11-cv-0691(LAK), 2019 WL 2230244, at *30 (S.D.N.Y. May

23, 2019)     (finding plaintiff "entitled to recover its reasonable

attorneys [sic] fees, disbursements, and expert witness fees

with respect to the discovery and litigation of those civil

contempts [sic] that the Court has found to have been willful").

Here, the Court found Defendant willfully failed to comply with

the 2017 Order.       (See, e.g., 2019 Order at 53 (finding Defendant

"willfully attempted to interfere with Mr. Medina's effective

pain treatment").)




                                      62
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 63 of 69




     Plaintiff requests costs in the amount of $59,763.82. 32

(See Agnew Reply Deel. ! 50.)       In response, Defendant argues

that certain of Plaintiff's requested costs are not recoverable,

including, "overhead costs and supplies such as binders,

dividers and tabs" and "costs related to the tinting issue, for

which the Court denied Plaintiff's motion for contempt."            (Def.

Opp. at 14.)    The Court agrees with Defendant as to the former,

but disagrees with Defendant as to the latter.


     "Courts in this Circuit generally decline to award costs

for binders and other exhibit-related supplies," including

dividers and tabs, "as they are part of general office overhead

and thus already compensated for through attorneys' fees."

Tatum, 2010 WL 334975, at *13; see also Vernon v. Port

Auth., 220 F. Supp. 2d 223, 232 (S.D.N.Y. 2002)         (noting exhibit




32 Plaintiff initially sought an award of $60,097.85 in costs.
 (Agnew Mem. Deel. ! 19; Agnew Reply Deel. ! 50.)   Plaintiff
appears to have erroneously stated that the total costs were
$60,406.38 in Plaintiff's memorandum of law in support of the
Fee Motion.   (Pl. Mem. at 1.)  The Court assumes that Plaintiff
meant to seek the $60,097.85 figure he included -- and repeated
-- in the declaration filed with that memorandum and the reply
declaration, which came later.   (See Agnew Mem. Deel. ! 19;
Agnew Reply Deel.! 50.)    Defendant objected to "[t]he $334.03
of costs incurred prior to the February 3, 2017 PI Order."
(Def. Opp. at 14.)   Plaintiff agreed, (Pl. Reply at 14), and
reduced the $60,097.85 "sum by $334.03 for pre-injunction
expenses yielding a total of $59,763.82."    (Agnew Reply Deel. !
50.)


                                    63
      Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 64 of 69




tabs fall within the category of supplies that are not

compensable) .

      However, the Court finds costs related to Plaintiff's

window tinting claim are compensable.         "The Court determined

above," see Section III.B.2.ii, supra, that Plaintiff's window

tinting claim is "inextricably intertwined" with Plaintiff's

successful medical treatment claim "and did not merit any

reduction in the attorney['s] fee award."         Tatum, 2010 WL

334975, at *14.        "The same logic applies to reimbursable

costs. " 33   Id.

       Plaintiff also seeks reimbursement for other types of

costs, including $43,900 in expert witness fees for Plaintiff's

expert, Dr. Adam Carinci.         (Pl. Mero. at 12; Agnew Mero. Deel.

'II 20.)   These fees, which make up "the bulk" of Plaintiff's

requested costs, are "altogether reasonable," Kuper v. Empire

Blue Cross    &     Blue Shield, No. 99 Civ. 1190JSGMHD, 2003 WL

23350111, at *14 (S.D.N.Y. Dec. 18, 2003), report and

recommendation adopted, No. 99-CV-1190, 2004 WL 97685 (S.D.N.Y.

Jan. 20, 2004), given Dr. Carinci's "thorough[ ] familiar[ity]

with Mr. Medina's lengthy medical history" and his "detailed,

careful testimony," which the Court found "to be very


33To the extent that Defendant also challenges costs related to
Plaintiff's withdrawn CCTV claim, (see Def. Opp. at 12), the
same logic also applies to those costs.


                                      64
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 65 of 69




persuasive," (2019 Order at 16-17).         See also Chevron Corp.,

2019 WL 2230244, at *30 (finding plaintiff entitled to recover

expert witness fees).

     Accordingly, Plaintiff's requested costs will only be

reduced to account for the costs of binders and tabs.          Plaintiff

submits that the total cost for binders and tabs is $1,288.69.

(Declaration of Eileen Schultz in Reply Regarding Costs of

Binders and Tabs, dated June 28, 2019 [dkt. no. 427], ~ 16.)

Defendant asks the Court to reduce costs by $1,840.95 to account

for "entries and receipts for purchasing of supplies or

purchasing supplies in combination with printing."          (Def. Opp.

at 14-15.)     The Court of Appeals "has consistently 'held that

attorney's fees awards include those reasonable out-of-pocket

expenses incurred by attorneys and ordinarily charged to their

clients.'"     TufAmerica Inc. v. Diamond, No. 12-CV-3529(AJN),

2016 WL 1029553, at *7 (S.D.N.Y. Mar. 9, 2016)         (quoting U.S.

Football League v. Nat'l Football League, 887 F.2d 408, 416 (2d

Cir. 1989)).     "Such costs may properly include          . printing."

H.B. Auto. Grp., Inc. v. Kia Motors Am., Inc., No.

13CV4441(VEC) (DF), 2018 WL 4017698, at *3 (S.D.N.Y. July 25,

2018), report and recommendation adopted sub nom. H.B. Auto.

Grp., Inc. v. Kia Motors Am., No. 13-CV-4441 (VEC) (DF), 2018 WL

4007636 (S.D.N.Y. Aug. 22, 2018)         (citing TufAmerica Inc., 2016

WL 1029553, at *7); see also Morgenstern, 2009 WL 5103158, at


                                    65
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 66 of 69




*11 ("[E]xpenditures for .       . printing .     . are routinely

recoverable.").    Plaintiff's requested costs for printing are

reasonable and will be awarded in this case.


     As such, Plaintiff's total requested costs of $59,763.82

will be reduced by $1,288.69 to account for the costs of binders

and tabs, resulting in a total award of costs in the amount of

$58,475.13.    Accordingly, Defendant is ordered to pay Ms. Agnew

a total of $58,475.13 in costs.


     D. Compensatory Damages

     Lastly, Defendant challenges Plaintiff's request for

$150,000 in compensatory damages for his "pain, suffering and

garden variety emotional distress."        (Pl. Mem. at 13.)

"Compensatory sanctions are meant to make reparation to the

injured party and restore the parties to the position they would

have held had the injunction been obeyed."        Broker Genius, 2019

WL 2462333, at *2 (internal quotation marks and citations

omitted).     "Accordingly, the amount of compensatory sanctions

awarded must be 'calibrat[ed]            to the actual injuries

inflicted on the victims of the contumacious conduct.'"            Id.

(citation omitted).     "To prove these damages, the moving party

must demonstrate a causal connection between the contemnor's

contemptuous behavior and the alleged damages."         Id.    ( quoting




                                    66
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 67 of 69




Grand v. Schwarz, No. 15-cv-8779(KMW), 2018 WL 4026735, at *2

(S.D.N.Y. Aug. 23, 2018)).

    According to Plaintiff, "[t]he record establishes that [he]

was denied adequate pain medication for approximately 482 days

due to Defendant['s] contempt."       (Pl. Mem. at 13.)     In response,

Defendant makes every effort to minimize Plaintiff's experience.

Defendant makes a frankly preposterous argument:          Plaintiff is

not entitled to these damages because he "did not suffer actual

pain on each of the 482 days reflected in the spreadsheet."

(Def. Opp. at 15.)

     Unsurprisingly, the Court rejects this argument.          As

detailed at great length in the 2019 Order, there can be no

doubt that a "causal connection between the contemnor's

contemptuous behavior and the alleged damages" exists here.

Broker Genius, 2019 WL 2462333, at *2 (quoting Grand, 2018 WL

4026735, at *2).     The record unequivocally establishes that

Plaintiff endured pain and suffering for an extended period of

time as a result of Defendant's willful noncompliance.           (See,

e.g., 2019 Order at 71 (quoting from Dr. Dinello's testimony,

whereby Dr. Dinello affirmed that "Mr. Medina told [Dr. Dinello]

he suffers from extreme eye pain that progresses into a very bad

headache, and he gets vertigo, dizziness, and he sometimes

vomits" (quoting Transcript of September 18, 2018 Hearing on the



                                    67
        Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 68 of 69




Civil Contempt Motion, dated Oct. 3, 2018 [dkt. no. 392], at

220:12-19)) .)     Moreover, Plaintiff's "anxiety,n (2019 Order at

31 (citations omitted), which was brought on by Defendant's

unpredictable and inconsistent discontinuance, weaning Plaintiff

off, and commencement of a number of drugs,          (see, e.g., 2019

Order at 32-33, 38 n.17), also describe the emotional distress

Plaintiff endured.       Cf. Weitzman v. Stein, 891 F. Supp. 927,          932

(S.D.N.Y. 1995), rev'd on other grounds,          98 F.3d 717   (2d Cir.

1996)    (rejecting plaintiff's claim for emotional distress

damages for the mere "frustration and delay . . . caused by

[defense counsel's] conductn).


         By the time the 2019 Order was issued on February 13,

2019, Plaintiff had endured several years of mental anguish in

additional to physical pain and suffering.           (See, e.g., 2019

Order at 29 n.13 ("Dr. Belgard vindictively discontinued Mr.

Medina's Gabapentin in 2016 pursuant to her own, unwritten rule,

testifying to her own deliberate indifference:           'It doesn't

matter if [inmates] are suffering from pain . . . Whether they

have pain or not, it's irrelevant. There are other medications

that can be used. So it doesn't matter if you're in pain. It's

[Gabapentin] discontinued.'n (quoting Transcript of June 15,

2016 Hearing on the Preliminary Injunction Motion, dated June

28, 2016 [dkt. no. 128], at 48:22-49:5)).)




                                      68
     Case 1:15-cv-01955-LAP Document 466 Filed 09/12/19 Page 69 of 69




     Accordingly, Defendant is ordered to pay Plaintiff a total

of $150,000 in compensatory damages.


IV. CONCLUSION

     To the extent and for the reasons stated above, Plaintiff's

Fee Motion [dkt. no. 409] is granted in the amount of $388,069

in attorney's fees, $58,475.13 in costs, and $150,000 in

compensatory damages.    Accordingly, Defendant is ordered to pay

Ms. Agnew $388,069 in attorney's fees and $58,475.13 in costs.

Defendant is further ordered to pay Plaintiff $150,000 in

compensatory damages.



SO ORDERED.


Dated:    New York, New York
          September f.R, 2019

                              ,M  \,J
                                   J'~
                              ~{J./~
                                      ~ g.I ,1   LL,? /J   /J/J   d   .r


                            LORETTA A. PRESKA   •
                            Senior United States District Judge




                                     69
